Exhibit 10.15 (D)

EXECUTION COPY

SHARE AND ASSET PURCHASE AGREEMENT

by and among

ALIBABA GROUP HOLDING LIMITED,

浙江蚂蚁小微金融服务集团有限公司

(ZHEJIANG ANT SMALL AND MICRO FINANCIAL SERVICES GROUP CO., LTD.),

and

THE OTHER PARTIES NAMED HEREIN

Dated as of August 12, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND TERMS   

Section 1.1

  General      4   

Section 1.2

  Cross-Reference of Other Definitions      12   

Section 1.3

  Construction      15   

Section 1.4

  Schedules, Annexes and Exhibits      16    ARTICLE II    TRANSACTION   

Section 2.1

  Equity Transfers      16   

Section 2.2

  Asset Transfers      17   

Section 2.3

  Issuance of Purchaser Equity Securities      20   

Section 2.4

  Payments by the Purchaser for Transferred Equities      22   

Section 2.5

  Liquidity Event Payment      22   

Section 2.6

  Timing and Method of Other Payments      25   

Section 2.7

  Accrued Profit Share      27   

Section 2.8

  SME Fees      28   

Section 2.9

  Termination of Framework Agreement      28    ARTICLE III    CLOSING   

Section 3.1

  Closing      28   

Section 3.2

  Closing Deliverables      29   

Section 3.3

  Withholding Rights      30    ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF
THE SELLER   

Section 4.1

  Organization and Qualification; Subsidiaries      30   

Section 4.2

  Authority; Binding Effect      30   

Section 4.3

  No Conflicts; Required Filings and Consents      31   

Section 4.4

  Capitalization      31   

Section 4.5

  Title to Transferred Equities      32   

Section 4.6

  Title to Transferred Intellectual Property      32   

Section 4.7

  Purchaser Business      32   

Section 4.8

  Exclusivity of Representations      32    ARTICLE V    REPRESENTATIONS AND
WARRANTIES OF THE PURCHASER   

Section 5.1

  Organization and Qualification      33   

Section 5.2

  Authority; Binding Effect      33   

Section 5.3

  No Conflicts; Required Filings and Consents      33   

Section 5.4

  Capitalization      34   

 

- i -



--------------------------------------------------------------------------------

Section 5.5

  Purchaser Business      34   

Section 5.6

  Exclusivity of Representations      34    ARTICLE VI    REPRESENTATIONS AND
WARRANTIES OF THE MANAGEMENT HOLDCOS   

Section 6.1

  Organization and Qualification      35   

Section 6.2

  Authority; Binding Effect      35   

Section 6.3

  No Conflicts; Required Filings and Consents      35   

Section 6.4

  Purchaser Business      36   

Section 6.5

  Exclusivity of Representations      36    ARTICLE VII    COVENANTS   

Section 7.1

  Confidentiality      36   

Section 7.2

  Appropriate Action; Consents; Filings      37   

Section 7.3

  Notification of Certain Matters      38   

Section 7.4

  Public Announcement and Filings      38   

Section 7.5

  Conduct of Business Pending the Closing      39   

Section 7.6

  Seller Parties      39   

Section 7.7

  No Control of the Transferred Entities and the Transferred IP      39   
ARTICLE VIII    CONDITIONS TO CLOSING   

Section 8.1

  General Conditions      39   

Section 8.2

  Conditions to Obligations of the Seller and the Seller Parties      40   

Section 8.3

  Conditions to Obligations of the Purchaser      40    ARTICLE IX    ADDITIONAL
COVENANTS   

Section 9.1

  Board Representation of the Seller      41   

Section 9.2

  Information Rights      43   

Section 9.3

  Preemptive Rights      46   

Section 9.4

  Certain Transactions      50   

Section 9.5

  Change of Control      51   

Section 9.6

  Cross-ownership of Equity Securities by Employees of the Seller and the
Purchaser      51   

Section 9.7

  Transfer Restrictions      52   

Section 9.8

  IPO      54   

Section 9.9

  Business Scope      55   

Section 9.10

  Alibaba Independent Committee      59   

Section 9.11

  Further Assurances      59   

Section 9.12

  Dividends      60   

Section 9.13

  Further Covenants      60   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE X    TERMINATION   

Section 10.1

  Termination of Transactions      61   

Section 10.2

  Effect of Termination      62    ARTICLE XI    INDEMNIFICATION   

Section 11.1

  Indemnification by the Seller      62   

Section 11.2

  Indemnification by the Purchaser      62   

Section 11.3

  Indemnification by the Management Holdcos      62   

Section 11.4

  Procedures      63   

Section 11.5

  Limits on Indemnification and Liability      64    ARTICLE XII   
MISCELLANEOUS   

Section 12.1

  Notices      64   

Section 12.2

  Amendment; Waiver      66   

Section 12.3

  Assignment      67   

Section 12.4

  Entire Agreement      67   

Section 12.5

  Parties in Interest      67   

Section 12.6

  Expenses      67   

Section 12.7

  Governing Laws; Jurisdiction      67   

Section 12.8

  Arbitration      67   

Section 12.9

  Severability      69   

Section 12.10

  Counterparts      70   

Section 12.11

  Rules of Construction      70   

 

- iii -



--------------------------------------------------------------------------------

SHARE AND ASSET PURCHASE AGREEMENT

THIS SHARE AND ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of
August 12, 2014, is entered into by and between:

 

(1) Alibaba Group Holding Limited, a Cayman Islands company (the “Seller”);

 

(2) 浙江蚂蚁小微金融服务集团有限公司 (Zhejiang Ant Small and Micro Financial Services Group Co.,
Ltd.), a limited liability company organized under the Laws of the PRC (the
“Purchaser”);

 

(3) Alibaba.com China Limited, a limited liability company organized under the
Laws of Hong Kong (“Alibaba.com China (B58)”); 浙江淘宝网络有限公司 (Zhejiang Taobao
Network Co., Ltd.), a limited liability company organized under the Laws of the
PRC (“Zhejiang Taobao (T51)”); 杭州阿里创业投资有限公司 (Hangzhou Ali Venture Capital Co.,
Ltd.) (“Hangzhou Ali Venture Capital (A54)”); Silverworld Technology Limited, a
limited liability company organized under the Laws of the British Virgin Islands
(“Silverworld Technology (B17)”) and collectively with the other entities listed
above in this clause (3), the “Subsidiary Seller Parties” and the Subsidiary
Seller Parties together with the Seller, the “Seller Parties”);

 

(4) SoftBank Corp., a Japanese corporation and shareholder of the Seller
(“SoftBank”); Yahoo! Inc., a Delaware corporation and a direct and indirect
shareholder of the Seller (“Yahoo!”); 支付宝(中国)网络技术有限公司 (Alipay.com Co., Ltd.), a
limited liability company organized under the Laws of the PRC (“Alipay”); APN
Ltd., a company organized under the Laws of the Cayman Islands (“IPCo”); Jack Ma
(“JM”); Xie Shihuang; and Joseph Chung Tsai (“JT,” and together with the Seller
and the other entities and individuals listed above in this clause (4), the
“Framework Agreement Parties”);

 

(5) Solely with respect to the Sections referred to in Section 12.5, PMH Holding
Limited, a company incorporated under the Laws of the British Virgin Islands
(“PMH”); and

 

(6) Solely with respect to the Sections referred to in Section 12.5,
杭州君澳股权投资合伙企业(有限合伙) (Hangzhou Junao Equity Investment Partnership (Limited
Partnership)), a limited partnership organized under the Laws of the PRC (“Junao
Management Holdco”) and 杭州君瀚股权投资合伙企业 (有限合伙) (Hangzhou Junhan Equity Investment
Partnership (Limited Partnership)), a limited partnership organized under the
Laws of the PRC (“Junhan Management Holdco” and together with Junao Management
Holdco, the “Management Holdcos”).

The parties hereto are referred to collectively as the “Parties.”

RECITALS

WHEREAS, the Seller Parties wish to transfer certain assets and securities to
the Purchaser as specified herein;

 

- 1 -



--------------------------------------------------------------------------------

WHEREAS, the Purchaser wishes to make certain payments, as specified herein, to
the Seller, in consideration of such transfer;

WHEREAS, the Parties intend that that certain Framework Agreement, dated as of
July 29, 2011, by and among the Framework Agreement Parties (the “Framework
Agreement”), be terminated on the date hereof as set forth herein;

WHEREAS, concurrently herewith, (A) the Legal Mortgage of Alibaba Shares, dated
October 21, 2011, by IPCo in favour of Wilmington Trust (Cayman), Ltd., (B) the
Legal Mortgage of IPCo Shares, dated October 21, 2011, by JM and JT in favour of
Wilmington Trust (Cayman), Ltd. (the “Original Legal Mortgage of IPCo Shares”),
as assigned and novated by a Deed of Assignment and Novation, dated August 12,
2014 pursuant to which JT (as assignor) has assigned and transferred to PMH (as
assignee) absolutely all of his rights and title to, and interest and benefit
in, to and under the Original Legal Mortgage of IPCo Shares and novated to PMH
all of his obligations and liabilities under the Original Legal Mortgage of IPCo
Shares, (C) the Fixed and Floating Charge, dated October 21, 2011, between IPCo
and Wilmington Trust (Cayman), Ltd. and (D) the Amended and Restated Collateral
Agency Agreement, dated June 2, 2014, by and between Seller and Wilmington Trust
(Cayman), Ltd., have been amended (collectively, as amended, the “Amended IPCo
Security Documents”) to secure the Liquidity Event Payment provided for herein
and to reflect the continuing obligations under this Agreement and the Amended
IPCo Security Documents following the termination of the Framework Agreement,
and the Memorandum and Articles of Association of IPCo have been duly amended to
reflect the termination of the Framework Agreement and the powers and authority
of IPCo to enter into and perform its obligations under this Agreement;

WHEREAS, the Seller has received a Cayman Islands opinion and a BVI opinion of
Maples and Calder, addressed to Seller, Yahoo and SoftBank in the agreed form
dated the date hereof addressing, among others, the enforceability, validity and
due authorization of (A) the Amended IPCo Security Documents to secure the
Liquidity Event Payment provided for herein and to reflect the continuing
obligations under this Agreement and the Amended IPCo Security Documents
following the termination of the Framework Agreement and (B) the amendments to
the Memorandum and Articles of Association of IPCo to reflect the termination of
the Framework Agreement and the powers and authority of IPCo to enter into and
perform its obligations under this Agreement;

WHEREAS, the Seller has received an opinion of Fangda Partners, addressed to
Seller in the agreed form dated the date hereof addressing, among others,
(A) the enforceability and validity of this Agreement under the Laws of the PRC
against the Parties hereto and (B) the due authorization of this Agreement by
the Parties hereto organized under the Laws of the PRC or domiciled in the PRC;

WHEREAS, the Parties intend that the Commercial Agreement, dated as of July 29,
2011, currently in place among the Seller, the Purchaser and Alipay, as amended
(the “2011 Commercial Agreement”), shall continue in effect;

 

- 2 -



--------------------------------------------------------------------------------

WHEREAS, concurrently herewith, 阿里巴巴(中国)有限公司 (Alibaba (China) Co., Ltd.), a
corporation organized under the Laws of the PRC and a wholly-owned Subsidiary of
the Seller (“Alibaba China Co. (A50)”) has entered into a Software System Use
and Service Agreement with each of 浙江阿里巴巴小额贷款股份有限公司 (Zhejiang Alibaba Small Loan
Co., Ltd.) (“Alibaba Small Loan Company (F50)”) and the Chongqing Loan Company
(F51) (together, and including any analogous agreements entered into by
Purchaser’s Subsidiaries pursuant to Section 2.8, the “SME Loan Know-How License
Agreements”);

WHEREAS, the Parties intend that, concurrently herewith, the Intellectual
Property License and Software Technology Services Agreement, dated as of
July 29, 2011, by and between the Seller and Alipay (the “IPLA”), has been
amended and restated (the “Amended IPLA”), and shall continue in effect as so
amended and restated, and the Seller wishes to receive the right to certain
payments from Purchaser under the Amended IPLA;

WHEREAS, concurrently herewith, the Shared Services Agreement, dated as of
July 29, 2011, by and between the Seller and the Purchaser, has been amended and
restated (the “Amended Shared Services Agreement”), and shall continue in effect
as so amended and restated;

WHEREAS, concurrently herewith, the Seller and the Purchaser have entered into
an agreement governing access to data and other related cooperation between the
Parties (the “Data Sharing Agreement”);

WHEREAS, concurrently herewith, the Seller and the Purchaser have entered into a
binding term sheet, whereby the Seller shall provide the Purchaser with certain
cloud computing services to enable the Purchaser to process and analyze data
solely in connection with its permitted businesses from time to time (the
“Technology Services Agreement”);

WHEREAS, concurrently herewith, the Seller and the Purchaser have entered into
an agreement providing for mutual cooperation on a list of activities to be
developed and agreed upon with respect to the loan business for small and medium
enterprises (the “Cooperation Agreement”);

WHEREAS, concurrently herewith, the Seller and the Purchaser have entered into
an agreement regarding the use by each party and its respective subsidiaries of
trademarks incorporating the “Ali” [阿里] name or prefix or the “ecommerce”/ “网商”,
“ LOGO [g777599dsp_007b.jpg] ”, or “ LOGO [g777599dsp_007a.jpg] ” name, prefix
or logo (the “Trademark Agreement,” and together with this Agreement, the
Amended IPLA, the Amended Shared Services Agreement, the 2011 Commercial
Agreement, the Data Sharing Agreement, the Technology Services Agreement and the
Cooperation Agreement, as may be amended from time to time and with the
schedules, annexes and exhibits thereto, the “Transaction Documents”); and

WHEREAS, the Parties desire to provide for the affairs of the Seller and the
Purchaser and the rights and obligations of the Parties on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein and for other good and
valuable consideration, the receipt and adequacy of which are acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND TERMS

Section 1.1 General. As used herein, the following terms shall have the
following meanings:

“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person; provided,
that, for the purposes of this definition, “control” (including with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by Contract or
otherwise. For the avoidance of doubt, (a) the Affiliates of a Person shall
include the Subsidiaries of such Person, and (b) the Seller shall not be an
Affiliate of SoftBank or of Yahoo!, or vice versa, for purposes of this
Agreement.

“Alipay-Exclusive IP” shall have the meaning ascribed to such term in the
Amended IPLA.

“Alipay Qualified IPO” means an underwritten initial public offering of Equity
Securities of Alipay (i) at an implied equity value of Alipay exceeding
twenty-five billion U.S. Dollars (US$25,000,000,000), (ii) in which, immediately
following the offering, the Equity Securities of Alipay sold in the offering are
listed on a Recognized Stock Exchange, and (iii) which results in gross proceeds
of at least two billion U.S. Dollars (US$2,000,000,000).

“Alipay Royalty” shall have the meaning ascribed to that term in the Amended
IPLA.

“Beneficial Owner” of any security means any Person who, directly or indirectly,
through any Contract, arrangement, understanding, relationship or otherwise has
or shares (i) voting power, which includes the power to vote, or to direct the
voting of, such security; and/or (ii) investment power which includes the power
to dispose, or to direct the disposition of, such security. “Beneficially Own”
and “Beneficial Ownership” shall have correlative meanings.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions located in Beijing, Hong Kong or New York are
authorized or obligated by Laws to close.

 

- 4 -



--------------------------------------------------------------------------------

“Business Scope Period” means the period commencing on the date of this
Agreement and terminating upon the earlier of (i) the first date following the
first occurrence of any Issuance on which the Seller and its Subsidiaries do
not collectively own at least fifty percent (50%) of the aggregate Ownership
Interests in the Purchaser issued, on or prior to such date, to the Seller and
its Subsidiaries collectively pursuant to this Agreement; provided, that if the
Seller and/or any of its Subsidiaries is required by Law to sell or otherwise
transfer or dispose of Purchaser Equity or equivalent equity interests of the
Purchaser, such sale shall not terminate the Business Scope Period unless the
Seller and/or any of its Subsidiaries subsequently voluntarily sells any
Purchaser Equity or equivalent equity interests of the Purchaser and immediately
following such sale the Seller and its Subsidiaries collectively own less than
fifty percent (50%) of the aggregate Ownership Interests in the Purchaser
issued, on or prior to the date of such sale, to the Seller and its Subsidiaries
collectively pursuant to this Agreement, and (ii) the expiration of the Total
Term (as defined in the Data Sharing Agreement).

“Collateral” means, collectively, all the property (whether personal, real,
mixed or otherwise) which is subject or is intended to become subject to the
security interests or Liens granted by any of the Amended IPCo Security
Documents.

“Confidential Information” means information delivered by or on behalf of a
Party to another Party or its Representatives pursuant to, in connection with,
or related to this Agreement or any of the transactions, rights or obligations
contemplated by this Agreement; provided, that such term does not include
information that (a) was publicly known prior to the time of such disclosure;
(b) was otherwise known to such receiving Party and not subject to a duty to
keep such information confidential prior to the time of such disclosure;
(c) subsequently becomes publicly known through no act or omission by such
receiving Party or any of its Representatives in breach of this Agreement;
(d) otherwise becomes known to such receiving Party other than through
disclosure by the delivering Party or any Person that such receiving Party knows
to have a duty to keep such information confidential; or (e) is subject to the
Data Sharing Agreement.

“Connected Person” means, with respect to any Person, such Persons as would be
“connected persons” as defined in Rule 1.01 and expanded in Rule 14A.11 of the
Hong Kong Stock Exchange listing rules as in effect as of the date hereof.

“Contract” means any loan or credit agreement, bond, debenture, note, mortgage,
indenture, lease, supply agreement, license agreement, development agreement or
other contract, agreement, obligation, commitment or instrument, including all
amendments thereto.

“Encumbrance” means any charge, claim, mortgage, lien, option, pledge, title
defect, security interest or other restriction or limitation of any kind (other
than those created under applicable securities Laws).

“Equity Securities” means, with respect to any entity, any equity interests of
such entity, however described or whether voting or nonvoting, and any
securities convertible or exchangeable into, and options, warrants or other
rights to acquire, any equity interests or equity-linked interests of such
entity, including, for the avoidance of doubt, Purchaser Equity where the
subject entity is the Purchaser.

“Family Member” means, with respect to any Person, any child, grandchild,
parent, grandparent, spouse or sibling, of such Person, and shall include
adoptive relationships of the same type.

“GAAP” means U.S. GAAP or IFRS, in each case, applied on a consistent basis.

 

- 5 -



--------------------------------------------------------------------------------

“Governmental Approval” means any consent, approval, authorization, waiver,
permit, grant, franchise, concession, agreement, license, certificate,
exemption, Order, registration, declaration, filing, report or notice of any
Governmental Authority.

“Governmental Authority” means any instrumentality, subdivision, court,
administrative agency, commission, official or other authority of any country,
state, province, prefect, municipality, locality or other government or
political subdivision thereof, or any stock or securities exchange, or any
multi-national, quasi-governmental or self-regulatory or private body exercising
any regulatory, taxing, importing or other governmental or quasi-governmental
authority.

“Highly Sensitive Information” means any competitively sensitive business,
marketing, technical and other information that the Purchaser does not otherwise
intend to publicly disclose other than information as to which the Seller
certifies, through a certificate duly executed by an authorized executive
officer of the Seller, SoftBank or Yahoo!, that it or SoftBank or Yahoo!, as
applicable, requires such information in order to comply with public reporting
requirements under the applicable securities Laws and rules of any stock
exchange on which the Equity Securities of the Seller are admitted to trading or
for the purpose of complying with applicable Law.

“IFRS” means International Financial Reporting Standards.

“Income Share Buyout Amount” means the Income Share Buyout Amount payable by the
Purchaser to the Seller under Section 5.8 of the Amended IPLA in the relevant
circumstance, net of any Taxes arising therefrom.

“Intellectual Property” means:

(a) patents, patent applications and patent disclosures, including all
provisionals, reissuances, continuations, continuations-in-part, divisions,
revisions, extensions, reexaminations and counterparts thereof, inventions
(whether patentable or unpatentable and whether or not reduced to practice) and
all improvements thereto;

(b) trademarks, service marks, trade dress, logos, brand names, trade names,
domain names and corporate names, and all goodwill associated therewith and all
applications, registrations and renewals in connection therewith;

(c) copyrights, works of authorship and copyrightable works, including software,
data and databases, website and other content and documentation, and all
applications, registrations and renewals in connection therewith (“Copyrights”);
and

(d) trade secrets, know-how, information and/or technology of any kind
(including processes, procedures, research and development, ideas, concepts,
formulas, algorithms, compositions, production processes and techniques,
technical data, designs, drawings, specifications, research records and records
of inventions).

 

- 6 -



--------------------------------------------------------------------------------

“Interest Rate” means two percent (2%) plus the two (2)-year U.S. Treasury rate
as published in The Wall Street Journal New York edition on the date in the
United States that the Initial Liquidity Event Payment is made or if such rate
ceases to be available or is not published, the most closely comparable rate.

“IPCo Payment” means a portion of the Liquidity Event Payment equal to Five
Hundred Million Dollars (US$500,000,000).

“IPO” means an initial public offering.

“Issuance” means each issuance of Ownership Interests in the Purchaser pursuant
to Section 2.3, each of which (i) shall be made to the Seller or a Subsidiary of
the Seller designated by the Seller, (ii) shall be of an Ownership Interest in
the Purchaser representing, on a fully-diluted basis, as of immediately
following such issuance together with all prior Issuances, a percentage of the
aggregate Ownership Interests in the Purchaser equal to the Maximum Issuance
Interest (or such lesser percentage as is permitted by the Issuance Approvals),
and (iii) shall be free and clear of any Encumbrances whatsoever.

“Issuance Percentage” means the ratio, expressed as a percentage, of the
Ownership Interests in Purchaser issued with respect to all Issuances to the
Maximum Issuance Interest; provided that the Issuance Percentage shall not
exceed 100%.

“Law” means (a) any federal, state, territorial, foreign or local law, common
law, statute, ordinance, rule, regulation, code, measure, notice, circular,
opinion or Order of any Governmental Authority, including any rules promulgated
by a stock exchange or regulatory body or (b) any applicable widely adopted
industry standard rules and regulations (such as the Payment Card Industry Data
Security Standard or PCIDSS).

“Liabilities” means any and all liabilities and obligations, whether accrued or
fixed, absolute or contingent, matured or unmatured or determined or
determinable.

“Maximum Issuance Interest” means (x) prior to a Purchaser Qualified IPO,
thirty-three percent (33%), (y) following a Purchaser Qualified IPO, the product
of thirty-three percent (33%) multiplied by the ratio of outstanding Ownership
Interests of the Purchaser immediately prior to the Purchaser Qualified IPO to
the outstanding Ownership Interests of the Purchaser immediately following the
Purchaser Qualified IPO, and (z) following any Third-Party Issuance or Non-Pro
Rata Share Repurchase subsequent to a Purchaser Qualified IPO, the product of
the percentage that would have been calculated as the Maximum Issuance Interest
immediately prior to such Third-Party Issuance or Non-Pro Rata Share Repurchase,
multiplied by the ratio of outstanding Ownership Interests of the Purchaser
immediately prior to the Third-Party Issuance or Non-Pro Rata Share Repurchase
to the outstanding Ownership Interests of the Purchaser immediately following
the Third-Party Issuance or Non-Pro Rata Share Repurchase; provided, however,
that at no time shall the Maximum Issuance Interest exceed thirty-three percent
(33%).

“MIIT” means the Ministry of Industry and Information Technology of the PRC and
any duly authorized provincial or local office of the Ministry of Industry and
Information Technology of the PRC.

“MOFCOM” means the Ministry of Commerce of the PRC and any duly authorized
provincial or local office of the Ministry of Commerce of the PRC.

 

- 7 -



--------------------------------------------------------------------------------

“New FIG Business-Exclusive IP” has the meaning ascribed to that term in the
Amended IPLA.

“New FIG Royalty” shall have the meaning ascribed to that term in the Amended
IPLA.

“Non-Pro Rata Share Repurchase” means any acquisition or redemption by the
Purchaser of then outstanding Ownership Interests of the Purchaser other than an
acquisition or redemption by the Purchaser of its Ownership Interests pro rata
from all holders of such Ownership Interests.

“Order” means any judgment, order, writ, preliminary or permanent injunction,
instruction or decree of any Governmental Authority or any arbitration award.

“Ownership Interest” of any Person in any entity organized under the laws of the
PRC means, as of any time: (a) if such entity is in the form of a limited
liability company, the quotient of the amount of the registered capital of such
entity directly or indirectly owned by such Person divided by the total amount
of the registered capital of such entity at such time; (b) if such entity is in
a form of a company limited by shares, the quotient of the amount of the total
shares of such entity directly or indirectly owned by such Person divided by the
total amount of the shares of such entity issued and outstanding at such time;
or (c) if such entity is in any other form, the quotient of the amount of the
capital investment of such entity directly or indirectly owned by such person
divided by the total amount of the capital investment contributed by all the
shareholders of such entity, or the quotient of the total capital investment
amount of such entity otherwise agreed in writing by all the shareholders of
such entity.

“Payment Date” shall have the meaning ascribed to such term in the Amended IPLA.

“PBOC” means the headquarters of the People’s Bank of China located in Beijing
and any duly authorized provincial or local office of the People’s Bank of
China.

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization, a group, a Governmental Authority or any other type
of legal entity.

“PRC” means the People’s Republic of China (for the purpose of this Agreement,
not including Hong Kong Special Administrative Region, Macao Special
Administrative Region or Taiwan).

“PRC Person” means (a) an individual with PRC nationality pursuant to the
Nationality Law of the PRC, (b) a company organized under the Laws of the PRC
that (i) is not a WFOE, (ii) is not otherwise foreign owned or foreign invested
under the Laws of the PRC, and (iii) is not controlled or (in whole or in part)
Beneficially Owned by any WFOE, VIE Structure, foreign invested enterprise under
the Laws of the PRC, individual without PRC nationality, or Person organized
under the Laws of a territory other than the PRC, or (c) a PRC Governmental
Authority.

“Proceeding” means any action, suit, claim, hearing, proceeding, arbitration,
mediation, audit, inquiry or investigation (whether civil, criminal,
administrative or otherwise) by any Person or Governmental Authority.

 

- 8 -



--------------------------------------------------------------------------------

“Purchaser Business” means (a) the provision and distribution of credit
(including providing loans, factoring, guarantees and loan servicing) and
insurance; (b) the provision of investment management and banking services
(including capital markets advice, deposit services, custody services, trust
services and other financial advisory services); (c) payment transaction
processing and payment clearing services for third parties (including issuance
of physical, virtual, online or mobile credit, debit or stored value cards,
operation of payment networks, and acquisition of merchants for rendering
payment services); (d) leasing, lease financing and related services;
(e) trading, dealing and brokerage with respect to foreign exchange and
financial instruments, including securities, indebtedness, commodities futures,
derivatives, and currencies; (f) distribution of securities, commodities, funds,
derivatives and other financial products (including trading and brokerage
services with respect to the same); and (g) provision of credit ratings and
credit profiles and reports.

“Purchaser Equity” means (a) if the Purchaser is in the form of a limited
liability company, registered capital of the Purchaser; or (b) if the Purchaser
is in a form of a company limited by shares, shares of the Purchaser.

“Purchaser Qualified IPO” means an underwritten initial public offering of
Equity Securities of the Purchaser (i) at an implied equity value of the
Purchaser exceeding Twenty-Five Billion U.S. Dollars (US$25,000,000,000),
(ii) in which, immediately following the offering, the Equity Securities of the
Purchaser sold in the offering are listed on a Recognized Stock Exchange, and
(iii) which results in gross proceeds of at least Two Billion U.S. Dollars
(US$2,000,000,000).

“Recognized Stock Exchange” means the largest capitalization listing tier of any
of the New York Stock Exchange, NASDAQ, London Stock Exchange, Hong Kong Stock
Exchange, Shenzhen Stock Exchange or Shanghai Stock Exchange (for example, as of
the date of this Agreement, for NASDAQ, the NASDAQ Global Select Market or for
the London Stock Exchange, Main Market Primary Listing).

“Related Party” means:

(a) JM, JT, any of JM’s or JT’s respective Family Members, trusts formed by JM
or JT for the benefit of himself or his Family Members (including any holding
company directly or indirectly held by such trusts), family limited partnerships
and other entities formed for the principal benefit of JM, JT or JM’s or JT’s
respective Family Members (provided, that, the determination of whether such an
entity has been formed for the principal benefit of JM, JT or JM’s or JT’s
respective Family Members shall be conclusively established in the affirmative
if JM, JT or JM’s or JT’s respective Family Members own or are entitled to more
than 50% of the combined economic interests (in capital and in profits) of such
entity);

(b) either Management Holdco or its respective general partner or any Person who
controls such general partner; or

 

- 9 -



--------------------------------------------------------------------------------

(c) any Person that would be a Connected Person of the Purchaser or either
Management Holdco other than (i) directors and chief executives (and their
respective associates) of any Subsidiary of the Purchaser that would not
otherwise be Connected Persons of the Purchaser or either Management Holdco if
they were not a director or chief executive of a Subsidiary of the Purchasers
and (ii) the Seller, its Subsidiaries and Persons who would not otherwise be
Connected Persons of the Purchaser or either Management Holdco in the absence of
its relationship with the Seller.

“Renminbi” or “RMB” means lawful money of the PRC.

“Representatives” means a Person’s Affiliates, directors, managers, officers,
employees, agents, attorneys, consultants, advisors or other representatives.

“Retained IP” means the Intellectual Property Rights set forth on Schedule
2.02(b) of the Framework Agreement and all of the Alipay-Exclusive IP and New
FIG Business-Exclusive IP.

“SAFE Circular 75 Registration” means registration as required under the
Circular Concerning Certain Foreign Exchange Administrative Issues Related to
Offshore Special Purpose Vehicles Established by PRC Residents and Round Trip
Investment, issued by SAFE, effective November 1, 2005, or any supplementary or
successor rule or regulation under PRC Law.

“Secured Obligations” means all obligations and liabilities of Purchaser and
IPCo to pay any Liquidity Event Payment, Initial Liquidity Event Payment, or any
Liquidity Event Impact Payment, and interest and tax-related payments under this
Agreement and any Impact Payment under the Commercial Agreement, and all
obligations and liabilities of IPCo, Purchaser, JM, JT (as party to the Original
Legal Mortgage of IPCo Shares and in the event all rights and obligations under
the Novated Legal Mortgage of IPCo Shares (as amended by the Legal Mortgage of
IPCo Shares) revert to JT pursuant to the Deed of Assignment and Novation) and
PMH under the Amended IPCo Security Documents, in each case whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred or otherwise.

“Seller Audit Committee” means the audit committee of the board of directors of
the Seller, which shall comply with applicable requirements of the New York
Stock Exchange Listed Company Manual; provided that, for the avoidance of doubt,
at any time following the listing of Equity Securities of the Seller on the New
York Stock Exchange that the Equity Securities of the Seller are not listed on
the New York Stock Exchange, the Seller Audit Committee shall consist solely of
directors who are not officers or employees of the Seller or its Affiliates;
provided further that, at any time prior to the listing of the Equity Securities
of the Seller on the New York Stock Exchange, no more than one-half of the
members of the Seller Audit Committee shall be officers or employees of the
Seller.

“Seller Business” means the businesses of the Seller and its Subsidiaries
(excluding, for the avoidance of doubt, the Purchaser Business) from time to
time (together with any and all logical extensions of the business of the Seller
and its Subsidiaries).

“Seller’s Ownership Percentage of Alipay” means, as of any time, (a) the amount
of the registered capital or equivalent equity interests of Alipay Beneficially
Owned by the Purchaser at such time multiplied by (b) the Seller’s Ownership
Interest in the Purchaser at such time, divided by (c) the total amount of the
registered capital or equivalent equity interests of Alipay issued and
outstanding at such time, plus the quotient of (d) the amount of the registered
capital or equivalent equity interests of Alipay Beneficially Owned (other than
through the Purchaser) by the Seller at such time, divided by (e) the total
amount of the registered capital or equivalent equity interests of Alipay issued
and outstanding at such time.

 

- 10 -



--------------------------------------------------------------------------------

“SME Loan” means a loan made by a lender in the small and medium enterprise
financing market.

“SME Loan Onshore IP” means the domain names and copyrights registered in the
PRC and owned by 阿里巴巴（中国）网络技术有限公司(Alibaba (China) Technology Co., Ltd. (B50))
set forth on Schedule 2.2(a)(ii), excluding, for avoidance of doubt, any SME
Loan Know-How.

“SME Loan Know-How” means all know-how and Copyrights of the Seller and/or its
Subsidiaries relating solely to the management and operation of an SME Loan
business as conducted by Alibaba Small Loan Company (F50), Chongqing Loan
Company (F51) and/or Guarantee Company (F82), including the materials listed in
Exhibit H of the Amended IPLA, in each case that will be transferred to
Purchaser or a Subsidiary of Purchaser in connection with the Transfer of the
SME Loan Know-How pursuant to Section 2.2(a) of this Agreement.

“Software Technology Services Fee” shall have the meaning ascribed to that term
in the Amended IPLA.

“Subsidiary” means, with respect to any Person, each other Person in which the
first Person (a) Beneficially Owns, directly or indirectly, share capital or
other equity interests representing more than fifty percent (50%) of the
outstanding voting stock or other equity interests; (b) holds the rights to more
than fifty percent (50%) of the economic interest of such other Person,
including interests held through a VIE Structure or other contractual
arrangements; or (c) has a relationship such that the financial statements of
the other Person may be consolidated into the financial statements of the first
Person under applicable accounting conventions. For the avoidance of doubt, none
of the Purchaser or its Subsidiaries shall be deemed to be Subsidiaries of the
Seller or any of its Subsidiaries.

“Tax” or “Taxes” means any federal, state, county, national, provincial, local
or foreign tax (including transfer taxes), charge, fee, levy, impost, duty or
other assessment, including income, gross receipts, excise, employment, sales,
use, transfer, recording, license, payroll, franchise, severance, documentary,
stamp, occupation, windfall profits, environmental, highway use, commercial
rent, customs duty, capital stock, paid-up capital, profits, withholding, social
security, single business, unemployment, disability, real property, personal
property, registration, ad valorem, value added, alternative or add-on minimum,
estimated or other tax or governmental fee of any kind whatsoever, imposed or
required to be withheld by any Governmental Authority, including any estimated
payments relating thereto, any interest, penalties and additions imposed thereon
or with respect thereto.

“Third-Party Issuance” means any bona fide sale for cash by the Purchaser of any
of its Equity Securities to a third party (other than Seller or any of its
Subsidiaries or any Subsidiary of Purchaser) in a new equity financing.

 

- 11 -



--------------------------------------------------------------------------------

“Transfer” means and includes any direct or indirect sale, assignment,
Encumbrance, hypothecation, pledge, conveyance in trust, gift, transfer by
bequest, devise or descent, or other transfer or disposition of any kind,
including transfers to receivers, levying creditors, trustees or receivers in
bankruptcy Proceedings or general assignees for the benefit of creditors,
whether voluntary or by operation of Law, or by forward or reverse merger.

“United States” means the United States of America.

“U.S. Dollars” and “US$” shall each mean lawful money of the United States.

“VIE Structure” means the investment structure in which a PRC-domiciled
operating entity and its PRC shareholders enter into a number of Contracts with
a non-PRC investor (or a foreign-invested enterprise incorporated in the PRC
invested by the non-PRC investor) pursuant to which the non-PRC investor
achieves control of the PRC-domiciled operating entity and also consolidates the
financials of the PRC-domiciled entity with those of the non-PRC investor.

“WFOE” means a wholly foreign-owned enterprise formed under the Laws of the PRC.

Section 1.2 Cross-Reference of Other Definitions. Each capitalized term listed
below is defined in the corresponding Section of this Agreement:

 

Term

  

Section

2011 Commercial Agreement    Recitals Accrued Profit Share    Section 2.7
Additional Alipay Securities    Section 9.3(b)(i) Additional Purchaser
Securities    Section 9.3(a)(i) Additional Securities    Section 9.3(b)(i)
Additional Securities Purchase Price    Section 9.3(c) Agreement    Preamble
Alibaba China Co. (A50)    Recitals Alibaba Independent Committee    Section
9.10 Alibaba Small Loan Company (F50)    Recitals Alibaba.com China (B58)   
Preamble Alipay    Preamble Alipay Hong Kong    Section 2.1(a)(iii) Alipay
Singapore E-Commerce (B15)    Section 2.1(b) Alipay Singapore E-Commerce (B15)
Transfer    Section 2.1(b) Amended IPLA    Recitals Amended IPCo Security
Documents    Recitals Amended Shared Services Agreement    Recitals Chongqing
Loan Company (F51)    Section 2.1(a)(ii) Chongqing Loan Company (F51) Transfer
   Section 2.1(a)(ii) Chongqing Loan Company Minority Shareholder Consents   
Section 3.2(a)(ii) Claimant    Section 12.8(b) Closing    Section 3.1

 

- 12 -



--------------------------------------------------------------------------------

Term

  

Section

Closing Transferred Equities    Section 2.1(a) Cooperation Agreement    Recitals
Copyrights    Section 1.1 (Definition of Intellectual Property) Cross-License
Agreement    Section 2.2(b)(i) Data Sharing Agreement    Recitals Disclosure
Schedules    Article VI Escrow Interest Profit Share Deposit    Section 2.7
Finance Business Consideration    Section 2.4(a)(iii) Financial Investments   
Section 5.4 Framework Agreement    Recitals Framework Agreement Parties   
Preamble FTZ    Section 3.2(b)(iv)(C) Funded Amount Due    Section 2.6(b)(ii)
Funded Amounts    Section 2.6(b)(i) Funded Payment Cap    Section 2.6(b)(i)
Guarantee Company (F82)    Section 2.1(a)(i)(A) Guarantee Company (F82) Transfer
   Section 2.1(a)(i)(B) Hangzhou Ali Venture Capital (A54)    Preamble ICC   
Section 12.8(a) Indemnified Party    Section 11.4(a) Indemnifying Party   
Section 11.4(a) Independent Director    Section 9.1(a)(i) Independent Director
Ownership Period    Section 9.1(a)(i) Initial Liquidity Event Payment    Section
2.5(b)(ii) IP and Restructuring Payment    Section 2.6(b)(i) IPCo    Preamble
IPLA    Recitals IPLA Funded Amount Due    Section 2.6(b)(ii)(B) IPO Retained IP
Transfer    Section 2.2(b)(iv) Issuance Approvals    Section 2.3(a) Issuance
Event    Section 2.3(b) JM    Preamble JT    Preamble Junao Management Holdco   
Preamble Junhan Management Holdco    Preamble Libra Capital (A22)    Section
2.1(a)(iii) Libra Capital (A22) Transfer    Section 2.1(a)(iii) Liquidity Event
   Section 2.5(a) Liquidity Event Excluded Taxes    Section 2.5(e)(ii) Liquidity
Event Impact Payment    Section 2.5(b)(i) Liquidity Event Payment    Section
2.5(a) Liquidity Event Taxes    Section 2.5(e)(i) Liquidity Event Transaction
Expenses    Section 2.5(b)(i)

 

- 13 -



--------------------------------------------------------------------------------

Term

  

Section

Losses    Section 11.1 Management Holdcos    Preamble Management Holdco
Disclosure Schedules    Article VI NDRC    Section 3.2(b)(iv)(C) Offer Notice   
Section 9.7(b)(i) Offer Price    Section 9.7(b)(i) Offeree    Section 9.7(b)(i)
Opportunity Offer Process    Section 9.9(c) Parties    Preamble Permitted
Purchaser Competing Business Investment    Section 9.9(a)(ii) Permitted
Purchaser New Business Investment    Section 9.9(a)(iii) Permitted Seller
Competing Business Investment    Section 9.9(b)(ii) Pre-QIPO Issuance Event   
Section 2.3(a) PMH    Preamble Post-QIPO Issuance Event    Section 2.3(b) PRC
Closing Opinion    Section 8.1(c) Preemptive Amount of Alipay Securities   
Section 9.3(b)(iv) Preemptive Amount of Purchaser Securities    Section
9.3(a)(iii) Preemptive Rights    Section 9.3(b)(i) Preemptive Rights for Alipay
Securities    Section 9.3(b)(i) Preemptive Rights for Purchaser Securities   
Section 9.3(a)(i) Proposed Transferee    Section 9.7(b)(i) Purchaser    Preamble
Purchaser Disclosure Schedules    Article V Purchaser Equity Transferor   
Section 9.7(a) Purchaser Equityholder    Section 9.7(a) Purchaser Financial
Information    Section 9.2(a)(iv) Purchaser Subject Equities    Section
9.7(b)(i) Regulatory Approvals    Section 4.3(a) Remaining Retained IP   
Section 2.2(b)(iii) Request    Section 12.8(b) Respondent    Section 12.8(b)
Retained Business    Section 2.4(b) Retained Business Payment    Section 2.4(b)
SAFE    Section 4.3(a) Seller    Preamble Seller Disclosure Schedules    Article
IV Seller Parties    Preamble Silverworld Technology (B17)    Preamble SME Loan
Know-How License Agreements    Recitals SoftBank    Preamble Stage 1 Retained IP
   Section 2.2(b)(i) Subsidiary Seller Parties    Preamble

 

- 14 -



--------------------------------------------------------------------------------

Term

  

Section

Technology Services Agreement    Recitals Third-Party Claim    Section 11.4(a)
Trademark Agreement    Recitals Transaction Documents    Recitals Transactions
   Section 2.1(a)(iii) Transferred Assets    Section 2.2(a)(ii) Transferred
Entities    Section 4.4 Transferred Equities    Section 2.1(b) Type I Investment
Threshold    Section 9.9(a)(ii)(A) Type II Investment Threshold    Section
9.9(a)(iii)(C) Yahoo!    Preamble Zhejiang Alibaba Entities    Section
9.9(b)(iv) Zhejiang Taobao (T51)    Preamble

Section 1.3 Construction. In this Agreement, unless the context otherwise
requires:

(a) references in this Agreement to “writing” or comparable expressions includes
a reference to facsimile transmission or comparable means of communication (but
excluding email communications);

(b) words expressed in the singular number shall include the plural and vice
versa, and words expressed in the masculine shall include the feminine and
neutral genders and vice versa;

(c) references to Articles, Sections, Exhibits, Schedules and Recitals are
references to articles, sections, exhibits, schedules and recitals of this
Agreement;

(d) references to “day” or “days” are to calendar days;

(e) references to this Agreement or any other agreement or document shall be
construed as references to this Agreement or such other agreement or document,
as the case may be, as the same may have been, or may from time to time be,
amended, varied, novated or supplemented from time to time;

(f) a reference to a subsection without further reference to a Section is a
reference to such subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to paragraphs and other
subdivisions;

(g) the table of contents to this Agreement and all section titles or captions
contained in this Agreement or in any Schedule or Exhibit annexed hereto or
referred to herein are for convenience only and shall not be deemed a part of
this Agreement and shall not affect the meaning or interpretation of this
Agreement;

(h) “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
similar import;

 

- 15 -



--------------------------------------------------------------------------------

(i) the words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and

(j) references to a Person are also to its permitted successors and assigns and,
in the case of an individual, to his or her heirs and estate, as applicable.

Section 1.4 Schedules, Annexes and Exhibits. The Schedules, Annexes and Exhibits
to this Agreement are incorporated into and form an integral part of this
Agreement. If an Annex or Exhibit is a form of agreement, such agreement, when
executed and delivered by the parties thereto, shall constitute a document
independent of this Agreement.

ARTICLE II

TRANSACTION

Section 2.1 Equity Transfers.

(a) Seller’s Existing Financial Services Business. At the Closing, subject to
the Closing conditions and other terms and conditions set forth in this
Agreement, the following Seller Parties shall convey, assign and transfer the
following existing equity interests (collectively, the “Closing Transferred
Equities”), free and clear of any Encumbrances whatsoever, to the Purchaser or
wholly-owned Subsidiary of the Purchaser designated below, and the Purchaser or
such Subsidiary shall acquire and accept such Closing Transferred Equities.

(i) Guarantee Company (F82) Transfer.

(A) Alibaba.com China (B58) shall transfer to the Purchaser, or a PRC-domiciled
limited liability company wholly owned Subsidiary of the Purchaser designated by
the Purchaser, registered capital of 商诚融资担保有限公司 (Shangcheng Finance Guarantee
Co., Ltd.), a limited liability company organized under the Laws of the PRC (the
“Guarantee Company (F82)”), constituting a seventy percent (70%) Ownership
Interest in the Guarantee Company (F82); and

(B) Zhejiang Taobao (T51) shall transfer to the Purchaser, or a PRC-domiciled
limited liability company wholly owned Subsidiary of the Purchaser designated by
the Purchaser, registered capital of the Guarantee Company (F82) constituting a
thirty percent (30%) Ownership Interest in the Guarantee Company (F82) (the
transfers provided for in clauses (A) and (B) of this Section 2.1(a)(i), the
“Guarantee Company (F82) Transfer”).

(ii) Chongqing Loan Company (F51) Transfer. Hangzhou Ali Venture Capital (A54)
shall transfer (the “Chongqing Loan Company (F51) Transfer”) to the Purchaser,
or a PRC-domiciled limited liability company wholly owned Subsidiary of the
Purchaser designated by the Purchaser, registered capital of 重庆市阿里巴巴小额贷款有限公司
(Chongqing Alibaba Small Loan Co., Ltd.), a limited liability company organized
under the Laws of the PRC (the “Chongqing Loan Company (F51)”), constituting an
eighty-six percent (86%) Ownership Interest in the Chongqing Loan Company (F51).

 

- 16 -



--------------------------------------------------------------------------------

(iii) Libra Capital (A22) Transfer. The Seller shall transfer to Alipay (Hong
Kong) Holding Limited, a limited liability company organized under the laws of
Hong Kong indirectly 100% owned by the Purchaser (“Alipay Hong Kong”) its one
(1) share, constituting a one hundred percent (100%) Ownership Interest, in
Libra Capital (A22) Holding Limited (“Libra Capital (A22)”, such transfer, the
“Libra Capital (A22) Transfer” and together with the Guarantee Company (F82)
Transfer and the Chongqing Loan Company (F51) Transfer, the “Transactions”).

(b) Alipay Singapore E-Commerce (B15). Concurrently with the execution of this
Agreement or as promptly as practicable thereafter, Silverworld Technology (B17)
shall transfer (the “Alipay Singapore E-Commerce (B15) Transfer”) to Alipay Hong
Kong, free and clear of any Encumbrances whatsoever, its one (1) share (such
share, together with the Closing Transferred Equities, the “Transferred
Equities”), constituting a one hundred percent (100%) Ownership Interest, in
Alipay Singapore E-Commerce Private Limited, a limited liability company
organized under the Laws of Singapore (“Alipay Singapore E-Commerce (B15)”), and
Alipay Hong Kong shall acquire and accept such share.

Section 2.2 Asset Transfers.

(a) SME Loan Asset Transfers.

(i) At the earlier of (x) the Closing or (y) the 180th day following the date
hereof, the Seller shall, and shall cause its Subsidiaries to, convey, assign
and transfer, free and clear of any Encumbrances whatsoever, the SME Loan
Know-How to the Purchaser or Chongqing Loan Company (F51), at the election of
the Purchaser, and the Purchaser or Chongqing Loan Company (F51) shall acquire
and accept the SME Loan Know-How.

(ii) At the earlier of (x) the Closing or (y) the 180th day following the date
hereof, the Seller shall, and shall cause its Subsidiaries to, convey, assign
and transfer the SME Loan Onshore IP (together with the SME Loan Know-How, the
“Transferred Assets”), free and clear of any Encumbrances whatsoever, to Alipay
Hong Kong or, at the election of Purchaser, to another Subsidiary of Purchaser,
and the Purchaser or such Subsidiary shall acquire and accept the SME Loan
Onshore IP.

(b) Other Retained IP.

(i) Stage 1 Retained IP. On or as soon as reasonably practicable after each
occurrence of an Issuance arising from a Pre-QIPO Issuance Event, the Seller
shall, and shall cause its Subsidiaries to, convey, assign and transfer, free
and clear of any Encumbrances whatsoever, a portion of the Retained IP to be
agreed in good faith between the Parties (and with notice thereof provided to
the Seller Audit Committee) prior to such assignment and transfer (all such
portions of Retained IP in the aggregate from time to time, the “Stage 1
Retained IP”), to Alipay Hong Kong, or to another wholly owned Subsidiary of the
Purchaser designated by the Purchaser, and Alipay Hong Kong shall acquire and
accept from the Seller and its Subsidiaries the Stage 1 Retained IP, and the
Seller, on the one hand, and the Purchaser and such Subsidiary of the Purchaser,
on the other hand, shall execute and deliver a cross-license agreement in
substantially the form attached as Exhibit A (the “Cross-License Agreement”) on
or prior to the first such transfer of any portion of the Stage 1 Retained IP,
provided, however, that in the event the transfer by Seller of Stage 1 Retained
IP to such other Subsidiary of Purchaser requires the Seller to pay additional
Taxes or obtain additional approvals of Governmental Authorities, Purchaser
shall pay to Seller a sum equal to the expenses incurred in connection with
obtaining such approvals and any additional Taxes incurred by Seller in respect
of such transfer, provided, further, however, that any Stage 1 Retained IP
domiciled outside the PRC shall be transferred by Seller to a Subsidiary of
Purchaser domiciled outside the PRC identified by Purchaser. Conveyance,
assignment and transfer of Stage 1 Retained IP that would have the effect of
altering any payment amount owed pursuant to the Amended IPLA other than in
accordance with the terms of the Amended IPLA shall not occur without the
consent of each of Purchaser and Seller (including approval of the Seller Audit
Committee).

 

- 17 -



--------------------------------------------------------------------------------

(ii) Regulatory Requirement Transfer. If Purchaser or any of its Subsidiaries
receives notice of a requirement by the applicable Governmental Authority in the
PRC that the New FIG Business-Exclusive IP be owned by Purchaser then, on or as
soon as reasonably practicable following receipt by Seller of such notice,
Seller shall, and shall cause its Subsidiaries to, convey, assign and transfer,
free and clear of any Encumbrances whatsoever, the New FIG Business-Exclusive IP
to Alipay Hong Kong, or to another wholly owned Subsidiary of the Purchaser
designated by the Purchaser and such entity shall acquire and accept from the
Seller and its Subsidiaries the New FIG Business-Exclusive IP, provided,
however, that in the event the transfer of the New FIG Business-Exclusive IP to
such other Subsidiary of Purchaser requires the Seller to pay additional Taxes
or obtain additional approvals of Governmental Authorities, Purchaser shall pay
to Seller a sum equal to the expenses incurred in connection with obtaining such
approvals and any additional Taxes incurred by Seller in respect of such
transfer, and provided, further, that no transfer of New FIG Business-Exclusive
IP shall be made under this Section 2.2(b)(ii) without the consent of each of
Purchaser and Seller (with notice thereof provided to the Seller Audit
Committee) if such transfer would have the effect of altering any payment amount
owed pursuant to the Amended IPLA.

(iii) Remaining Termination Transfer. On or as soon as reasonably practicable
after the termination of the Amended IPLA, the Seller shall, and shall cause its
Subsidiaries to, convey, assign and transfer, free and clear of any Encumbrances
whatsoever, any and all Retained IP not previously transferred to Purchaser or
its Subsidiaries (the “Remaining Retained IP”) to Alipay Hong Kong, or to
another wholly owned Subsidiary of the Purchaser designated by the Purchaser
(subject to the execution and delivery of the Cross-License Agreement, if the
Cross-License Agreement has not previously been executed and delivered pursuant
to Section 2.2(b)(i)), and such entity shall acquire and accept from the Seller
and its Subsidiaries the Remaining Retained IP, provided, however, that in the
event the transfer of the Remaining Retained IP to such other Subsidiary of the
Purchaser requires the Seller to pay additional Taxes or obtain additional
approvals of Governmental Authorities, Purchaser shall pay to Seller a sum equal
to the expenses incurred in connection with obtaining such approvals and any
additional Taxes incurred by Seller in respect of such transfer, provided,
further, however, that any Remaining Retained IP domiciled outside the PRC shall
be transferred by Seller to a Subsidiary of Purchaser domiciled outside the PRC
identified by Purchaser.

 

- 18 -



--------------------------------------------------------------------------------

(iv) IPO Retained IP Transfer. Notwithstanding any provision in
Section 2.2(b)(i) or Section 2.2(b)(ii), if the relevant stock exchange or
securities regulatory authority requires, in order to obtain approval for a
Purchaser Qualified IPO or Alipay Qualified IPO, that any of the Stage 1
Retained IP or Remaining Retained IP, as applicable, must be transferred to the
Purchaser or its Subsidiaries prior to the termination of the Amended IPLA, such
Stage 1 Retained IP or Remaining Retained IP, as applicable, will be transferred
to the Purchaser (subject to the execution and delivery of the Cross-License
Agreement, if the Cross-License Agreement has not previously been executed and
delivered pursuant to Section 2.2(b)(i)), within the time such transfer is
required by such Governmental Authority to be completed in order to approve such
Purchaser Qualified IPO or Alipay Qualified IPO (the “IPO Retained IP
Transfer”), in which case, however, the Alipay Royalty, the Software Technology
Services Fee, and the New FIG Royalty shall continue to be paid by Purchaser or
Alipay, as applicable, to the Seller and/or Alibaba China Co (A50), until the
closing of the Purchaser Qualified IPO or Alipay Qualified IPO, as applicable;
provided, that if Purchaser or Alipay, as applicable, would not be permitted by
applicable Laws to continue paying the Alipay Royalty, the New FIG Royalty or
the Software Technology Services Fee following the IPO Retained IP Transfer,
then it shall be a condition of the Purchaser’s and the Seller’s obligations to
effect the IPO Retained IP Transfer that the Purchaser and the Seller shall have
negotiated a mutually agreeable suspension of the Amended IPLA and prepayment by
the Purchaser of the estimated Alipay Royalty, the estimated New FIG Royalty and
the estimated Software Technology Services Fee for the fifteen (15)-month period
following the IPO Retained IP Transfer and, if the Purchaser Qualified IPO or
Alipay Qualified IPO, as applicable, closed prior to the end of such fifteen
(15)-month period, the recipients of such prepayment shall refund a portion of
such amount proportional to the percentage of such fifteen (15)-month period
remaining; provided, however, that if the Purchaser Qualified IPO or Alipay
Qualified IPO, as applicable, does not close within fifteen (15) months of the
IPO Retained IP Transfer, Purchaser and Alipay shall, at the Seller’s request,
transfer the Stage 1 Retained IP or Remaining Retained IP, as applicable, back
to the Seller and/or the Seller’s Subsidiaries designated by the Seller as the
recipients of all or a portion of such transfer and the Amended IPLA shall
automatically resume in effect. For the avoidance of doubt, Purchaser and Alipay
shall have no obligation to transfer the Stage 1 Retained IP or Remaining
Retained IP, as applicable, back to the Seller and/or the Seller’s Subsidiaries
if the Amended IPLA has terminated within the fifteen (15)-month period
following the IPO Retained IP Transfer. Upon the closing of the Purchaser
Qualified IPO or Alipay Qualified IPO, as applicable, the Amended IPLA
(including the payment of the Alipay Royalty, the New FIG Royalty and the
Software Technology Services Fee thereunder, subject to Section 2.6) shall be
terminated automatically without further action by the parties thereto;
provided, that upon such closing, the Seller, on the one hand, and the Purchaser
and such Subsidiary of the Purchaser, on the other hand, shall execute and
deliver the Cross-License Agreement on or prior to such transfer of the Stage 1
Retained IP or Remaining Retained IP, as applicable, if the Cross-License
Agreement has not previously been executed and delivered pursuant to
Section 2.2(b)(i).

 

- 19 -



--------------------------------------------------------------------------------

Section 2.3 Issuance of Purchaser Equity Securities.

(a) Pre-QIPO Issuance. If at any time and from time to time following the date
hereof and before the earlier of the consummation of any Purchaser Qualified IPO
or Alipay Qualified IPO, Purchaser, in its sole discretion, and not pursuant to
any obligation hereunder, has elected to apply for and has received the
following approvals, such that (i) the PBOC shall have affirmatively approved or
provided written confirmation of non-objection to the investment of the Seller
or a Subsidiary of the Seller in the Purchaser on the terms set forth in this
Section 2.3, (ii) MIIT shall have approved the Seller’s or a Subsidiary of the
Seller’s foreign investment in the Purchaser, a value-added telecom enterprise,
(iii) MOFCOM shall have approved the Seller’s foreign investment in the
Purchaser and the Purchaser’s conversion into a sino-foreign joint venture of
other form of entity (if applicable), (iv) the Anti-monopoly Bureau of MOFCOM
shall have approved the Seller’s or a Subsidiary of the Seller’s merger filing
with respect to its investment in the Purchaser, to the extent that MOFCOM
formally requests that the Parties apply for such approval and accepts such
filing for review or Purchaser and Seller mutually agree that such approval and
filing are necessary, and (v) Seller shall be registered by the applicable
Administration of Industry and Commerce as a shareholder of the Purchaser
(clauses (i) through (v) collectively, the “Issuance Approvals”), and no
Liquidity Event Payment shall be payable or have been paid pursuant to
Section 2.5 (a “Pre-QIPO Issuance Event”), then the Purchaser shall promptly
(and, in any event, within two Business Days) notify the Seller of its receipt
of the Issuance Approvals and, within five Business Days following such notice,
the Purchaser shall effect an Issuance in consideration of an amount in cash to
be equal to the Income Share Buyout Amount.

(b) Post-QIPO Issuance. If at any time and from time to time following the
earlier of the consummation of any Purchaser Qualified IPO or Alipay Qualified
IPO, the Liquidity Event Payment is not payable and has not been paid pursuant
to Section 2.5, and all of the Issuance Approvals are obtained (a “Post-QIPO
Issuance Event” and either of a Pre-QIPO Issuance Event and Post-QIPO Issuance
Event, an “Issuance Event”), then the Purchaser shall promptly (and, in any
event, within two Business Days) notify the Seller of its receipt of the
Issuance Approvals and, within five Business Days following such notice, the
Purchaser shall effect an Issuance in consideration of an amount in cash to be
equal to the Income Share Buyout Amount.

(c) Subsequent Issuances. For the avoidance of doubt, Sections 2.3(a) and
(b) contemplate and shall apply to additional Issuances in the event that the
Issuance Percentage is less than 100%.

(d) Valid Issuance. None of the Purchaser Equity to be issued in any Issuance
will be subject to any outstanding option, warrant, call or similar right of any
other Person to acquire the same, to any equityholders, voting or similar
agreement other than this Agreement and the other Transaction Documents, or to
any restriction on transfer thereof except for restrictions imposed by
applicable Laws or by the express terms of this Agreement or the other
Transaction Documents. All of the Purchaser Equity to be issued in any Issuance
will be fully paid in compliance with the requirements of applicable Laws.

(e) Issuance Closing Deliveries of Purchaser. Upon the completion of any
Issuance Event pursuant to this Section 2.3, Purchaser shall deliver to Seller:

(i) an investment certificate or share certificate, as applicable, given the
corporate form of the Purchaser, issued by the Purchaser, certifying that Seller
is the holder of the Ownership Interest transferred to Seller in the Issuance
Event;

 

- 20 -



--------------------------------------------------------------------------------

(ii) a copy of the shareholder registry of the Purchaser certifying that the
Seller is a shareholder of the Purchaser holding the Ownership Interest
transferred to Seller in the Issuance;

(iii) certified copies of the Issuance Approvals;

(iv) if the Person that acquires Ownership Interests in the Purchaser is not a
PRC-domiciled entity, a counterpart to a Shareholder’s Agreement or a Joint
Venture Contract (as the case may be) of the Purchaser incorporating the matters
set forth in Article IX hereof, duly executed by the Purchaser;

(v) if the Purchaser is a limited liability company at the time of the Issuance
Event, consents of the shareholders of Purchaser waiving their preemptive rights
with respect to the Issuance;

(vi) a certified copy of the amended articles of association of the Purchaser,
incorporating the matters set forth in Sections 9.1 through 9.5 and 9.12;

(vii) an opinion of Fangda Partners to the effect that all approvals by
Governmental Authorities of the PRC that are required in connection with, and
for the consummation of, the Issuance have been obtained, which opinion shall be
substantially in the form attached as Exhibit B; and

(viii) counterparts to such other agreements as may be required or appropriate
under applicable Law of the PRC in order to effect the Issuance, in each case
duly executed by the Purchaser.

(f) Issuance Closing Deliveries of Seller. Upon the completion of any Issuance
Event pursuant to this Section 2.3, Seller shall deliver to Purchaser:

(i) if the Person that acquires Ownership Interests in the Purchaser is not a
PRC-domiciled entity, a counterpart to a Shareholder’s Agreement or a Joint
Venture Contract (as the case may be) of the Purchaser incorporating the matters
set forth in Article IX hereof, duly executed by such Person; and

(ii) counterparts to such other agreements as may be required or appropriate
under applicable Law of the PRC in order to effect the Issuance, in each case
duly executed by Seller or the appropriate Subsidiary of Seller.

(g) Issuance Post-Closing Delivery. Within ninety (90) days following any
Issuance, the Purchaser and the Seller shall procure that all PRC residents who
are ultimate shareholders of the Seller complete their respective amendment
registrations of SAFE Circular 75 Registration indicating the Seller’s Ownership
Interest in the Purchaser as a result of the Issuance. Within ninety (90) days
following any Issuance, the Purchaser shall (a) have completed the foreign
exchange registration with SAFE regarding Seller’s investment in the Purchaser,
and (b) deliver to the Seller certified copies of the documents evidencing that
the Purchaser has completed the foreign exchange registration with SAFE
regarding the Seller’s investment in the Purchaser.

 

- 21 -



--------------------------------------------------------------------------------

(h) Certain Efforts. If, following the date of this Agreement but prior to the
initial Issuance, the PBOC has (a) published final written guidelines for
foreign equity investment in or ownership of online payment businesses operating
in the PRC and those guidelines take effect, or (b) in any published writing
after the date hereof approved or given notice of no objection expressly as to a
foreign investment in an internet company with an online payment business
reasonably similar in scope and scale to the payment business conducted by
Alipay and which has been granted a payment license by the PBOC then the
Purchaser shall, and shall cause Alipay to, exercise its reasonable best efforts
to obtain the Issuance Approvals as promptly as reasonably practicable, and
shall keep the Seller reasonably apprised of such efforts.

Section 2.4 Payments by the Purchaser for Transferred Equities.

(a) Finance Business Consideration. At the Closing, subject to the Closing
conditions and other terms and conditions set forth in this Agreement, the
Purchaser shall incur obligations to pay or cause to be paid to the persons
specified below (or another person designated by the Seller) the following
amounts in cash in U.S. Dollars or Renminbi, as indicated in this Section 2.4(a)
and at the times set forth in Section 2.6 (or at such earlier times as the
Purchaser may elect in its sole discretion):

(i) in consideration of the Guarantee Company (F82) Transfer, RMB 422,619,540 to
be paid to Alibaba.com China (B58) and RMB 181,122,660 to be paid to Zhejiang
Taobao (T51);

(ii) in consideration of the Chongqing Loan Company (F51) Transfer, RMB
2,574,936,000 to be paid to Hangzhou Ali Venture Capital (A54); and

(iii) in consideration of the Libra Capital (A22) Transfer, US$155,181 to be
paid to Seller (the amounts set forth in this clause (a) in the aggregate, the
“Finance Business Consideration”).

(b) Retained Business Payment. Upon and in consideration of the Alipay Singapore
E-Commerce (B15) Transfer (the “Retained Business”), the Purchaser shall incur
obligations to pay or cause to be paid to Silverworld Technology (B17)
US$6,307,989 (the “Retained Business Payment”) at the times set forth in
Section 2.6 (or at such earlier times as the Purchaser may elect in its sole
discretion).

Section 2.5 Liquidity Event Payment.

(a) In connection with a Purchaser Qualified IPO or Alipay Qualified IPO, at the
election of Seller, Purchaser will use its commercially reasonable efforts (with
Seller’s reasonable cooperation) to obtain any required consents or approvals of
Governmental Authorities, make any required filings or notifications, and cause
any waiting periods to expire, in each case, as may be required under applicable
Laws in connection with the payment of the Income Share (as defined in the
Amended IPLA) pursuant to the Amended IPLA following the Purchaser Qualified IPO
or the Alipay Qualified IPO. If Seller does not so elect, or if despite such
efforts, the payment of the Income Share is not permitted following the
Purchaser Qualified IPO or an Alipay Qualified IPO under Applicable Law, then
upon the occurrence of a Purchaser Qualified IPO or an Alipay Qualified IPO, if
Issuances have not then occurred such that the Issuance Percentage is 100% (a
“Liquidity Event”), Purchaser shall immediately become obligated, at the times
and in the manner provided for herein, to pay to Seller an amount (as adjusted
herein, the “Liquidity Event Payment”) equal to the product of (x) thirty-seven
and one-half percent (37.5%) of the equity value of Purchaser as determined
immediately prior to the Purchaser Qualified IPO or Alipay Qualified IPO and
(y) 100% minus the Issuance Percentage. For the avoidance of doubt, Purchaser
shall not be required to pay the Liquidity Event Payment more than once.

 

- 22 -



--------------------------------------------------------------------------------

(b)

(i) In the event of a Liquidity Event the proceeds of which (net of all expenses
incurred in connection with the Liquidity Event, including underwriting fees as
applicable, provided that such expenses are customary and within a reasonable
range (“Liquidity Event Transaction Expenses”) and applicable taxes payable by
Purchaser) are in excess of or equal to the Liquidity Event Payment amount plus
the Impact Payment calculated as set forth in Section 6 of Schedule 7.1 to the
Commercial Agreement, if any (the “Liquidity Event Impact Payment”), Purchaser
will pay the Liquidity Event Payment, the associated Liquidity Event Impact
Payment, if any, in each case to Seller as soon as reasonably practicable and in
any event within ninety (90) days following the consummation of such Liquidity
Event.

(ii) In the event of a Liquidity Event the proceeds of which (net of Liquidity
Event Transaction Expenses and applicable taxes payable by Purchaser) are less
than the Liquidity Event Payment amount plus the associated Liquidity Event
Impact Payment amount, if any, Purchaser will pay all of the proceeds of the
Liquidity Event (net of Liquidity Event Transaction Expenses and applicable
taxes payable by Purchaser) to Seller (the “Initial Liquidity Event Payment”) as
soon as reasonably practicable and in any event within ninety (90) days
following the consummation of such Liquidity Event, with the remainder of the
Liquidity Event Payment plus the associated Liquidity Event Impact Payment, if
any, after giving effect to the Initial Liquidity Event Payment, if any, to be
paid in three (3) equal installments due twelve (12), eighteen (18) and
twenty-four (24) months after the date of such Liquidity Event. Purchaser shall
apply the Initial Liquidity Event Payment ratably to the satisfaction of the
Liquidity Event Impact Payment, if any, and the Liquidity Event Payment.

(iii) Following a Liquidity Event interest shall (A) accrue daily at an annual
rate equal to the Interest Rate on the aggregate unpaid amount of the Liquidity
Event Payment, plus the associated Impact Payment, if any, (B) compound monthly
(provided, that the monthly rate will be calculated so that the effective annual
rate remains the rate set forth in clause (A)), (C) be paid by Purchaser in
arrears on each date on which payment is made, and (D) be computed on the basis
of a three hundred sixty (360)-day year comprised of twelve (12) thirty (30)-day
months.

(c) Notwithstanding anything herein to the contrary, each of Purchaser and IPCo
shall be jointly and severally liable with the other (as a primary obligor and
not merely as a surety) for the Liquidity Event Payment (including the portion
thereof constituting the IPCo Payment), any interest with respect to the IPCo
Payment under Section 2.5(b)(iii) and any additional amounts payable under
Section 2.5(e)(ii) or Section 2.5(e)(iii); provided, however, that the maximum
amount of IPCo’s (but not Purchaser’s) liability with respect thereto shall not
exceed the sum of (i) Five Hundred Million Dollars (US$500,000,000) plus
(ii) any additional amounts payable with respect to such payments under
Section 2.5(e)(ii) or Section 2.5(e)(iii), plus (iii) any interest on the IPCo
Payment pursuant to Section 2.5(b)(iii). Neither Purchaser nor IPCo shall claim
as a defense against the validity, legality or enforceability of its obligations
to make the Liquidity Event Payment (or applicable portion thereof), payments of
any amounts under Section 2.5(e)(ii) or Section 2.5(e)(iii) or payments of any
interest pursuant to Section 2.5(b)(iii), the invalidity, illegality or
unenforceability of the other party’s obligation to make such payments.

 

- 23 -



--------------------------------------------------------------------------------

(d) All payments to be made to Seller pursuant to this Section 2.5, shall be
made (x) to Seller or, if permitted by Law, one or more of Seller’s designated
Subsidiaries, at Seller’s direction, in U.S. Dollars (or, at Seller’s direction
and if permitted by Law, Renminbi) or (y) if the payment directed by Seller in
clause (x) is not permitted by Law, then as mutually agreed upon in writing by
Purchaser and Seller (with respect to payments made by Purchaser) or as mutually
agreed in writing by IPCo and Seller (with respect to payments to be made by
IPCo), such agreement not to be unreasonably withheld, conditioned or delayed by
either party.

(e)

(i) Other than the IPCo Payment and any interest on the IPCo Payment pursuant to
Section 2.5(b)(iii), which shall be subject to Section 2.5(e)(ii) or
Section 2.5(e)(iii), with respect to payments made under this Section 2.5 by
Purchaser, if the total Taxes required by any Laws to be deducted, withheld,
paid, or incurred by any Person, in connection with any payment to be made to
Seller or any of its Subsidiaries pursuant to this Section 2.5 (“Liquidity Event
Taxes”) exceed the Taxes under PRC Law that would have been imposed if such
payment had been paid by Purchaser directly to Seller and subject to Tax at the
then-applicable withholding, income or similar Tax rate on capital gains with
respect to sales of equity in PRC companies by foreign investors, then the
payment shall be increased so that Seller receives (and is entitled to retain),
after deduction, withholding or payment for or on account of such Liquidity
Event Taxes as the case may be (including deduction, withholding or payment
applicable to additional sums payable under this sentence), the full amount of
the payment that would have been received if such payment had been paid by
Purchaser directly to Seller and subject to Tax under PRC Law at the
then-applicable withholding, income, or similar Tax rate on capital gains with
respect to sales of equity in PRC companies by foreign investors.

(ii) With respect to payments made under this Section 2.5 by IPCo, and with
respect to payments made under this Section 2.5 by Purchaser of the IPCo Payment
or any interest on the IPCo Payment pursuant to Section 2.5(b)(iii):

(A) except as otherwise required by Law, any and all such payments shall be made
free and clear of, and without deduction for or on account of, any present or
future Taxes; and

(B) if any Taxes other than Liquidity Event Excluded Taxes shall be required by
any Law to be deducted, withheld, paid, or incurred in connection with any such
payments, IPCo or Purchaser, as applicable, shall increase the amount paid so
that Seller receives (and is entitled to retain), after deduction or withholding
for or on account of such Taxes (including deductions or withholdings applicable
to additional sums payable under this Section 2.5(e)(ii)), together with
applicable interest or penalties, and all costs and expenses, payable or
incurred in connection therewith, the full amount of the payment that would have
been received if not for such requirements. In addition, if IPCo or Purchaser,
as applicable, makes any payment in respect of which it is required by
applicable Law to make any deduction or withholding, it shall pay the full
amount deducted or withheld to the relevant taxation or other Governmental
Authority within the time allowed for such payments under applicable Law and
promptly thereafter shall furnish to Seller an original or certified copy of a
receipt evidencing payment thereof, together with such other information and
documents as Seller may reasonably request.

 

- 24 -



--------------------------------------------------------------------------------

For purposes of this Section 2.5(e)(ii) and Section 2.5(e)(iii), “Liquidity
Event Excluded Taxes” means (A) any Taxes imposed on or measured by net income
(or franchise taxes imposed on it in lieu of net income taxes), (x) which Taxes
are assessed or levied by a Governmental Authority of the jurisdiction under the
Laws of which Seller (or its successor, as the case may be) is organized or in
which its principal executive offices may be located or (y) with respect to any
payments received by Seller under this Section 2.5, which Taxes are assessed or
levied by a Governmental Authority of any jurisdiction as a result of Seller (or
its successor, as the case may be) engaging in a trade or business in (or being
resident in) such jurisdiction for Tax purposes (other than such Tax arising
solely from Seller having executed, delivered or performed its obligations or
received a payment under, or enforced, any Amended IPCo Security Document), and
(B) any Taxes imposed on IPCo by the PRC to the extent that such payment is
treated as consideration for the transactions contemplated by this Agreement,
and (C) any Tax imposed on any successor of Seller by requirements of Law in
effect at the time rights under this Agreement were assigned to such successor.

(iii) With respect to payments made under this Section 2.5 by IPCo, and with
respect to payments made under this Section 2.5 by Purchaser of the IPCo Payment
or any interest on the IPCo Payment pursuant to Section 2.5(b)(iii), if Seller
is required by Law to make any payment on account of Taxes (other than Liquidity
Event Excluded Taxes), or any liability in respect of any Tax (other than
Liquidity Event Excluded Taxes) is imposed, levied or assessed against Seller,
IPCo and Purchaser shall indemnify and hold harmless Seller for and against such
payment or liability, together with any incremental or additional taxes,
interest or penalties, and all costs and expenses, payable or incurred in
connection therewith, including Taxes imposed on amounts payable under this
Section 2.5, whether or not such payment or liability was correctly or legally
asserted. A certificate of Seller as to the amount of any such payment shall, in
the absence of manifest error, be conclusive and binding for all purposes.

Section 2.6 Timing and Method of Other Payments.

(a) Finance Business Consideration. Solely in the event (and solely to the
extent) that the Purchaser engages in any Third-Party Issuances following the
Closing, the Finance Business Consideration shall be paid in installments
following the Closing, each installment to be paid upon the closing of any
Third-Party Issuance, in an amount equal to 20% of the cash proceeds of such
Third-Party Issuance until the aggregate amounts so paid to Seller (or its
Subsidiaries) by the Purchaser equal the aggregate amount of the Finance
Business Consideration. Each such installment payment shall be allocated to and
made in respect of the Guarantee Company (F82) Transfer, the Chongqing Loan
Company (F51) Transfer and the Libra Capital (A22) Transfer in a manner that
would reasonably be expected to maximize Tax benefits for the Seller. Upon the
earliest of (i) the second anniversary of the Closing, (ii) the Purchaser
Qualified IPO and (iii) the Alipay Qualified IPO, the Purchaser shall pay any
remaining amount of the Finance Business Consideration that has not been paid
pursuant to the preceding sentence.

 

- 25 -



--------------------------------------------------------------------------------

(b) Funded Payments.

(i) At and following any Issuance, subject to Section 2.6(b)(iii), the Purchaser
shall be obligated to fund, from time to time, amounts in Renminbi equal to the
Additional Securities Purchase Price with respect to any exercise of Preemptive
Rights pursuant to Section 9.3 (the “Funded Amounts”); provided, that the
Purchaser shall have no obligation to fund any Funded Amounts in excess of the
Funded Payment Cap in the aggregate. Such funding obligation shall be satisfied
by (A) payments by the Purchaser to the Seller in consideration of the licenses
pursuant to the Amended IPLA (the “IP and Restructuring Payment”), (B) any
portion of the Retained Business Payment paid by the Purchaser to the Seller, in
each case at the times set forth in Section 2.6(b)(ii), and (C) deposits by the
Purchaser with the Seller of cash against future payments of the amounts set
forth in clauses (A) and (B), in each case upon or prior to the relevant
Additional Securities Purchase Price becoming due and payable. The “Funded
Payment Cap” means an amount equal to (1) one billion five hundred million U.S.
Dollars (US$1,500,000,000), less (2) any purchase price paid by the Purchaser
for the registered capital of the Chongqing Loan Company (F51) not owned by
Hangzhou Ali Venture Capital (A54) as of the date hereof. In addition, upon any
Issuance, Purchaser shall deliver to Seller, not later than the date of closing
of such Issuance, an amount in cash equal to the then-applicable Income Share
Buyout Amount in accordance with the Amended IPLA.

(ii) As of any Payment Date (as defined in the Amended IPLA) following any
Issuance, if any Funded Amounts accrued during the period starting immediately
after the later of the immediately preceding Payment Date (if any) and the first
Issuance to and including such current Payment Date (such accrued Funded
Amounts, the “Funded Amount Due”), the Purchaser shall, in satisfaction of its
obligation to fund the Funded Amount Due: (A) pay to the Seller any amount of
the Retained Business Payment not yet paid pursuant to this clause (A), up to
the Funded Amount Due; provided, that the Retained Business Payment shall be
deemed for purposes of this clause (A) to be converted into Renminbi at the
exchange rate published by PBOC on its official website on the date of such
payment; and (B) to the extent that the Funded Amount Due is not satisfied by
clause (A), include the unsatisfied amount of the Funded Amount Due as the “IPLA
Funded Amount Due” for purposes of the Amended IPLA.

(iii) From time to time following any Issuance, the Seller and the Purchaser
shall discuss in good faith reducing or delaying the due dates of the IP and
Restructuring Payment if the scheduled payments of the IP and Restructuring
Payment exceed the portions of the Funded Amounts expected to be accrued at the
times of such payments.

 

- 26 -



--------------------------------------------------------------------------------

(iv) The Purchaser shall reimburse the Seller for any Taxes as and when actually
incurred and paid by the Seller as a result of the funding of the Funded Amounts
pursuant to this Section 2.6(b), promptly following Seller’s delivery to
Purchaser of an invoice for and reasonable documentation of such Taxes. Upon
each Transfer following any Issuance for consideration (whether such
consideration is for cash, non-cash assets, or cancellation, satisfaction or
forgiveness of liabilities) by the Seller of its Purchaser Equity to any Person
that is not a wholly-owned Subsidiary of the Seller, the Seller shall pay to the
Purchaser an aggregate amount equal to the excess of (A) the product of (1) ten
percent (10%) of the Funded Amounts funded pursuant to this Section 2.6(b) from
the date hereof through the date of such Transfer, multiplied by (2) a fraction,
the numerator of which is the excess of the aggregate amount of the Purchaser
Equity Transferred by the Seller (including in the instant Transfer) over the
amount of Purchaser Equity acquired by the Seller in all Issuances and the
denominator of which is the total amount of the Purchaser’s Purchaser Equity
acquired through the exercise of Preemptive Rights pursuant to Section 9.3, over
(B) all amounts previously paid by the Seller to the Purchaser pursuant to this
sentence.

Upon the first to occur of (x) the Purchaser Qualified IPO and (y) the Alipay
Qualified IPO, except for any Funded Amounts that become payable prior to such
occurrence (even if not required to be paid until after such occurrence) (A) no
further funding of Funded Amounts shall be due or payable pursuant to this
Section 2.6(b); and (B) any remaining amount of the Retained Business Payment
shall cease to be payable.

(c) All payments to be made by a payor Party to a payee Party pursuant to
Article II, Section 9.3, or the Amended IPLA may be made by wire transfer of
immediately available funds to the account specified by the payee at least three
(3) Business Days prior to such payment (which account, once specified, will be
used for all future payments to such payee Party unless notice of a new account
is given by the payee at least three (3) Business Days prior to any payment to
be made to such new account), and/or may be set off against any other payment
then due and payable by such payee Party to such payor Party pursuant to Article
II, Section 9.3, or the Amended IPLA, to the extent permitted by Applicable Law.

Section 2.7 Accrued Profit Share. No later than the one hundred fiftieth
(150th) day after the date hereof any amounts accrued pursuant to Section 5 of
the IPLA from and after July 28, 2011 through the date hereof but not paid (the
“Accrued Profit Share”) shall be paid by the Purchaser to the Seller (or a
Subsidiary of the Seller designated by the Seller). In addition, by such 150th
day, Purchaser shall deposit with the Seller (or a Subsidiary of the Seller
designated by the Seller), to the extent not included in the payment under the
preceding sentence, an amount equal to 49.9% of any interest on customer escrow
funds earned by Alipay from and after July 29, 2011, through the date hereof,
net of any reserves (which may be accounted for as profit distributions) with
respect thereto required by the PBOC, regardless of whether such interest is
accounted for as income of Alipay for financial statement reporting purposes
(the “Escrow Interest Profit Share Deposit”). If at any time and from time to
time, the applicable Governmental Authority in the PRC delivers notice to Seller
or Purchaser that any of the interest on customer escrow funds to which the
outstanding Escrow Interest Profit Share Deposit relates may be recognized by
Alipay as revenue under applicable Law, then (a) Purchaser shall pay to Seller
(or a Subsidiary of the Seller designated by the Seller) 49.9% of such income,
and (b) Seller shall return to Purchaser an equal amount of the Escrow Interest
Profit Share Deposit. Following the fifth anniversary of the date hereof, the
obligations of Purchaser and Seller under the preceding sentence shall terminate
and Seller shall be entitled to retain and own, and Purchaser shall no longer
have any rights to, the remaining amount of the Escrow Interest Profit Share
Deposit.

 

- 27 -



--------------------------------------------------------------------------------

Section 2.8 SME Fees. The Purchaser or a Subsidiary of the Purchaser designated
by the Purchaser shall pay the amounts due in accordance with the SME Loan
Know-How License Agreements to which the Purchaser or any Subsidiary of the
Purchaser is a party. If during the term of any SME Loan Know-How License
Agreement any of Purchaser or its Subsidiaries other than the Chongqing Loan
Company (F51) makes any SME Loan, Purchaser shall cause such lender to, and
Seller shall cause Alibaba China Co. (A50) to, enter into a separate SME Loan
Know-How License Agreement on the same terms and conditions as those set forth
in the SME Loan Know-How License Agreement between Alibaba China Co. (A50) and
Chongqing Loan Company (F51) signed concurrently with this Agreement, or if
Purchaser fails to cause such lenders to enter into such a SME Loan Know-How
License Agreement, Seller shall cause (if prior to the Closing) or Purchaser
shall cause (if after the Closing) the Chongqing Loan Company (F51) to pay such
amounts as any of Purchaser or any Subsidiary of Purchaser acting as such lender
would have been required to pay under such an SME Loan Know-How License
Agreement. If by the 180th day following the date hereof, the Closing has not
occurred, then prior to any transfers pursuant to Section 2.2(a), Seller shall
cause Alibaba China Co. (A50) to, and Purchaser shall or shall cause one of its
Subsidiaries to, enter into a SME Loan Know-How License Agreement to replace, on
the same terms and conditions, the SME Loan Know-How License Agreements signed
concurrently with this Agreement. If and to the extent that, during the term of
any SME Loan Know-How License Agreement, applicable Governmental Authorities
require any action resulting in a reduction in any amount payable thereunder,
then the Purchaser shall pay to the Seller a lump-sum cash amount equal to the
present value of any such reduction over the term of any affected SME Loan
Know-How License Agreement. The Purchaser and the Seller shall discuss in good
faith the determination of such present value in such event; provided that if
the Purchaser and the Seller are unable to reach agreement on such present value
within sixty (60) days following the reduction, the Purchaser and the Seller
shall mutually agree on a third-party expert to make a binding determination of
such present value.

Section 2.9 Termination of Framework Agreement. Effective as of the date hereof,
the Framework Agreement Parties hereby agree that the Framework Agreement shall
automatically terminate without any further action by any of the Framework
Agreement Parties or any of their officers, directors or equityholders and
without any surviving obligation or Liability of any party thereto and shall
hereafter be of no further force and effect.

ARTICLE III

CLOSING

Section 3.1 Closing. The closing of the Transactions (the “Closing”) shall take
place at 10:00 a.m. (New York time) on the third (3rd) Business Day following
satisfaction or waiver of the conditions set forth in Article VIII (other than
those conditions that by their terms are to be satisfied at the Closing, but
subject to the satisfaction or waiver of those conditions at such time). The
Closing shall be held at the offices of Wachtell, Lipton, Rosen & Katz located
at 51 West 52nd Street, New York, NY 10019. Notwithstanding the foregoing, the
Closing may take place at such other date, time or place as the Parties may
agree to in writing.

 

- 28 -



--------------------------------------------------------------------------------

Section 3.2 Closing Deliverables.

(a) Seller Deliverables. At the Closing, the Seller shall deliver to the
Purchaser:

(i) the officer’s certificate described in Section 8.3(c);

(ii) to the extent that any Ownership Interests in Chongqing Loan Company (F51)
are not Beneficially Owned by Purchaser and/or Seller as of the Closing,
consents of the shareholders holding such Ownership Interests waiving their
right of first refusal with respect to the Chongqing Loan Company (F51) Transfer
(the “Chongqing Loan Company Minority Shareholder Consents”); and

(iii) counterparts to such other transfer agreements, substantially in the forms
attached as Exhibit C hereto, and such other agreements as may be required or
appropriate under applicable Law of the PRC in order to effect the Transactions,
in each case duly executed by the Seller or the applicable Subsidiary of the
Seller.

(b) Purchaser Deliverables. At the Closing, the Purchaser shall deliver to the
Seller:

(i) the officer’s certificate described in Section 8.2(c);

(ii) the PRC Closing Opinion;

(iii) counterparts to transfer agreements, substantially in the forms attached
as Exhibit C hereto, and such other agreements as may be required or appropriate
under applicable Law of the PRC in order to effect the Transactions, in each
case duly executed by the Purchaser or the applicable Subsidiary of the
Purchaser;

(iv) certified copies of:

(A) the approval letter of the Chongqing local Office of Financial Affairs in
respect of the Guarantee Company (F82) Transfer and the Chongqing Loan Company
(F51) Transfer;

(B) the approval letter of MOFCOM in respect of the Guarantee Company (F82)
Transfer; and

(C) the filing certificate issued by the MOFCOM and/or the National
Development & Reform Commission (including any duly authorized provincial or
local office of the National Development & Reform Commission of the People’s
Republic of China) (“NDRC”) and the registration with SAFE, or, if the
investment is made by a Subsidiary set up by the Purchaser in Shanghai Free
Trade Zone (“FTZ”), the filing certificate issued by the Management Committee of
FTZ, in connection with Purchaser’s investment in Alipay Singapore E-Commerce
(B15) and Libra Capital (A22).

 

- 29 -



--------------------------------------------------------------------------------

Section 3.3 Withholding Rights. Except as may be otherwise expressly provided in
the Transaction Documents, each Party shall be entitled to deduct and withhold
from any payments to be made pursuant to this Agreement such amounts as may be
required to be deducted and withheld with respect to the making of such payment
under applicable Law relating to taxes, customs, tariffs, imposts, levies,
duties, fees or other like assessments or charges of any kind imposed by a
Governmental Authority (or interest, penalties and additions imposed with
respect thereto). Amounts so withheld and paid over to the appropriate taxing
Governmental Authority shall be treated for all purposes of this Agreement as
having been paid to the applicable recipient of the payment in respect of which
such deduction or withholding was made.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLER

Except as set forth in the disclosure schedules of the Seller attached hereto
(the “Seller Disclosure Schedules”), the Seller hereby, on behalf of the Seller
Parties, makes the representations and warranties set forth in this Article IV
to the Purchaser.

Section 4.1 Organization and Qualification; Subsidiaries. Each of the Seller
Parties (a) is a corporation or legal entity duly organized or formed and
validly existing under the Laws of its jurisdiction of organization or
formation, (b) has the requisite corporate or similar entity power and authority
to conduct and carry on its business as it is now being conducted and to own,
lease and operate its properties and assets, and (c) is duly qualified to do
business in each jurisdiction where the character of the property owned, leased
or operated by it or the nature of its activities makes such qualification
necessary.

Section 4.2 Authority; Binding Effect. Each of the Seller and the Subsidiary
Seller Parties has all requisite corporate or entity power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is party and to perform its obligations hereunder and thereunder. The
execution and delivery by each of the Seller Parties of this Agreement and the
other Transaction Documents to which it is party, and the performance of its
obligations hereunder and thereunder, have been duly authorized by all requisite
corporate, entity or other action. This Agreement has been duly and validly
executed and delivered by each of the Seller Parties and, assuming the due
authorization, execution and delivery by the Purchaser and each Management
Holdco, this Agreement constitutes a legal, valid and binding obligation of each
of the Seller Parties, enforceable against each of the Seller Parties in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles). The Transaction Documents, when
executed and delivered by each of the Seller Parties that is party to the
Transaction Documents, assuming due execution and delivery hereof by the
Purchaser, shall constitute valid and binding obligations of each of the Seller
Parties party to the Transaction Documents and are enforceable against each of
the Seller Parties party to the Transaction Documents in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency or reorganization Laws.

 

- 30 -



--------------------------------------------------------------------------------

Section 4.3 No Conflicts; Required Filings and Consents.

(a) The execution and delivery by each of the Seller Parties of this Agreement
does not, and the other Transaction Documents and any other instrument required
hereby or thereby to be executed and delivered at the Closing shall not, and the
performance by any of the Seller Parties of its obligations under this Agreement
and the other Transaction Documents shall not, require any consent, approval,
Order, license, authorization, registration, declaration or permit of, or filing
with or notification to, any Governmental Authority, except (i) such approvals,
filings and notifications as may be required under applicable regulations by the
PBOC with respect to licensing requirements and other compliance matters,
(ii) such approvals, filings and notifications as may be required under
applicable regulations by MIIT with respect to the foreign investment in value
added telecom domestic companies, (iii) such approvals, filings and
notifications as may be required under applicable regulations of MOFCOM with
respect to foreign investment in domestic companies, (iv) such filings and
notifications as may be required under applicable regulations by the State
Administration on Foreign Exchange (“SAFE”) with respect to foreign currency
payment obligations and (v) such filings and notifications as may be required
under applicable Intellectual Property-related Laws and regulations and the
requirements thereunder with respect to registration, filing and approval by the
PRC State Intellectual Property Office, the China Trademark Office and the
National Copyright Administration and any other Laws (collectively, to the
extent required, the “Regulatory Approvals”).

(b) The execution and delivery by each of the Seller Parties of this Agreement
does not, and the other Transaction Documents and any other instrument required
hereby or thereby to be executed and delivered by each of the Seller Parties at
the Closing shall not, and the performance by each of the Seller Parties of its
obligations under this Agreement and the other Transaction Documents shall not,
(i) conflict with or result in any breach of any provision of its articles of
incorporation or by-laws (or any similar organizational documents),
(ii) violate, conflict with, require consent pursuant to, result in a breach of,
constitute a default (with or without due notice or lapse of time or both)
under, or give rise to a right of, or result in, the termination, cancellation,
modification, acceleration or the loss of a benefit under, or result in the
creation of any Encumbrance upon any of the Transferred Equities or Transferred
Assets or any of the terms, conditions or provisions of any Contract to which
any of the Parties is a party or by which any of the Parties is bound or to
which any of the Transferred Equities or Transferred Assets are subject, except
for the Chongqing Loan Company Minority Shareholder Consents, or (iii) violate
any Order or Law applicable to any of the Seller Parties or any of their
properties or assets.

Section 4.4 Capitalization. Schedule 4.4 of the Seller Disclosure Schedules sets
forth a true and complete schedule of (a) the outstanding share capital,
including the total amount of registered capital or the number of shares, units
or other Equity Securities, of each entity of which any Transferred Equities are
Equity Securities (collectively, the “Transferred Entities”), (b) the total
registered capital or outstanding share capital of each Subsidiary of a
Transferred Entity, and (c) the amount of registered capital or share capital of
any such Subsidiary that is Beneficially Owned by any Transferred Entity. All of
the registered capital or outstanding share capital of the Transferred Entities
and Subsidiaries of the Transferred Entities has been fully paid in compliance
with the requirements of applicable Laws, and was not issued in violation of any
preemptive or other similar rights of any holder of such equity interests. There
are no Contracts, commitments, understandings or arrangement by which any
Transferred Entity or Subsidiary of a Transferred Entity is bound to issue
additional registered capital, share capital or other Equity Securities.

 

- 31 -



--------------------------------------------------------------------------------

Section 4.5 Title to Transferred Equities. Schedule 4.5 of the Seller Disclosure
Schedules sets forth a true and complete schedule of the registered capital or
share capital, including the number of shares, units or other Equity Securities,
held by each of the Seller Parties in each of the Transferred Entities. The
Seller Parties collectively are the legal owner, and have good and marketable
title (beneficially and of record) to all of the Transferred Equities, and have
the capacity to convey to the Purchaser good and marketable title to all of the
Transferred Equities at the Closing, free and clear of any Encumbrances
whatsoever. None of the Transferred Equities are subject to any outstanding
option, warrant, call or similar right of any other Person to acquire the same,
to any equityholders, voting or similar agreement or to any restriction on
transfer thereof except for restrictions imposed by applicable Laws or by the
express terms of this Agreement or the other Transaction Documents. All of the
Transferred Equities are fully paid in compliance with the requirements of
applicable Laws.

Section 4.6 Title to Transferred Intellectual Property. The Seller represents
and warrants that it and its Subsidiaries are the sole and exclusive owners of
the Stage 1 Retained IP, Remaining Retained IP and the SME Loan Know-How, and
they have the full right and power to transfer the Stage 1 Retained IP,
Remaining Retained IP and the SME Loan Know-How as contemplated by this
Agreement, free and clear of any Encumbrances whatsoever, and none of the Stage
1 Retained IP, Remaining Retained IP or SME Loan Know-How has lapsed based on a
failure to pay the appropriate fees or become abandoned. To the knowledge of the
Seller and its Subsidiaries, no court or other tribunal or administrative body
has made a finding or adjudication, pursuant to any proceeding, that any of the
Stage 1 Retained IP, Remaining Retained IP or SME Loan Know-How is invalid or
unenforceable, and no Stage 1 Retained IP, Remaining Retained IP or SME Loan
Know-How is the subject of a claim of invalidity or unenforceability in any
pending judicial, administrative or other proceeding pursuant to which the
Seller or one of its Subsidiaries is a party.

Section 4.7 Purchaser Business. The assets of the Transferred Entities and their
Subsidiaries do not include any material assets that are not used to conduct the
Purchaser Business, and the Transferred Entities and their Subsidiaries do not
conduct any material activities other than the Purchaser Business.

Section 4.8 Exclusivity of Representations. The representations and warranties
made by the Seller in this Article IV are the exclusive representations and
warranties made by the Seller with respect to this Agreement and the
transactions contemplated hereby. Notwithstanding anything to the contrary in
this Agreement, the Seller is not, directly or indirectly, making any
representations or warranties regarding any financial information, financial
projections or other forward-looking statements with respect to the Seller or
the Transferred Equities or Transferred Assets.

 

- 32 -



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Except as set forth in the disclosure schedules of the Purchaser attached hereto
(the “Purchaser Disclosure Schedules”), the Purchaser hereby makes the
representations and warranties set forth in this Article V to the Seller
Parties.

Section 5.1 Organization and Qualification. The Purchaser (a) is a limited
liability company duly organized and is validly existing under the Laws of the
PRC, (b) has all necessary entity power and authority to own, lease and operate
its properties and assets and to conduct and carry on its business as currently
conducted and (c) is duly qualified to do business in each jurisdiction where
the character of the property owned, leased or operated by it or the nature of
its activities makes such qualification necessary.

Section 5.2 Authority; Binding Effect. The Purchaser has all requisite power and
authority to execute and deliver this Agreement and the other Transaction
Documents and to perform its obligations hereunder and thereunder. The execution
and delivery by the Purchaser of this Agreement and the other Transaction
Documents, and the performance by the Purchaser of its respective obligations
hereunder and thereunder, have been duly authorized by all requisite action on
the part of the Purchaser. The Purchaser has duly executed this Agreement and
each of the other Transaction Documents to which it is a party. This Agreement
has been duly and validly executed and delivered by the Purchaser and, assuming
the due authorization, execution and delivery by each Management Holdco, the
Seller and each of the other Seller Parties, this Agreement constitutes a legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles). The Transaction Documents, when
executed and delivered by the Purchaser, assuming due execution and delivery
hereof by each of the other parties hereto and thereto, shall constitute valid
and binding obligations of the Purchaser enforceable against the Purchaser in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency or reorganization Laws.

Section 5.3 No Conflicts; Required Filings and Consents.

(a) The execution and delivery by the Purchaser of this Agreement does not, and
the other Transaction Documents and any other instrument required hereby or
thereby to be executed and delivered at the Closing shall not, and the
performance by the Purchaser of its obligations under this Agreement and the
other Transaction Documents shall not, require any consent, approval, Order,
license, authorization, registration, declaration or permit of, or filing with
or notification to, any Governmental Authority, except the Regulatory Approvals.

(b) The execution and delivery by the Purchaser of this Agreement does not, and
the other Transaction Documents and any other instrument required hereby or
thereby to be executed and delivered by the Purchaser at the Closing shall not,
and the performance by the Purchaser of its obligations under this Agreement and
the other Transaction Documents shall not, (i) conflict with or result in any
breach of any provision of the organizational or charter documents of the
Purchaser, (ii) violate, conflict with, require consent pursuant to, result in a
breach of, constitute a default (with or without due notice or lapse of time or
both) under, or give rise to a right of, or result in, the termination,
cancellation, modification, acceleration or the loss of a benefit under, or
result in the creation of any Encumbrance upon the Purchaser Equity Securities
or any of the terms, conditions or provisions of any Contract to which the
Purchaser is a party or by which the Purchaser is bound or to which any of the
Purchaser Equity Securities are subject or (iii) violate any Order or Law
applicable to the Purchaser or any of its properties or assets.

 

- 33 -



--------------------------------------------------------------------------------

Section 5.4 Capitalization. Part 1 of Schedule 5.4 of the Purchaser Disclosure
Schedules sets forth a true and complete schedule of the outstanding Equity
Securities of the Purchaser as of the date hereof, including the total amount of
registered capital or the number of shares or other Equity Securities, as
applicable, and the names of the owners of record of such Equity Securities. The
Purchaser has no issued and outstanding Equity Securities other than as shown on
such Schedule, and there are no Contracts, commitments, understandings or
arrangements by which the Purchaser is bound to issue additional Purchaser
Equity or other Equity Securities, and the Purchaser Equity is not subject to
any outstanding option, warrant, call or similar right of any other Person to
acquire the same, in each case other than the agreements listed in Part 2 of
Schedule 5.4 of the Purchaser Disclosure Schedules regarding agreements for the
Purchaser to issue, immediately prior to Closing, Purchaser Equity to certain
financial investors (the “Financial Investments”). No direct or indirect
Ownership Interest in the Purchaser is currently owned by any Person other than
a PRC Person.

Section 5.5 Purchaser Business. The assets of the Transferred Entities and their
Subsidiaries do not include any material assets that are not used to conduct the
Purchaser Business, and the Transferred Entities and their Subsidiaries do not
conduct any material activities other than the Purchaser Business.

Section 5.6 Exclusivity of Representations. The representations and warranties
made by the Purchaser in this Article V are the exclusive representations and
warranties made by the Purchaser with respect to this Agreement and the
transactions contemplated hereby. Notwithstanding anything to the contrary in
this Agreement, the Purchaser is not, directly or indirectly, making any
representations or warranties regarding any financial information, financial
projections or other forward-looking statements with respect to the Purchaser.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE MANAGEMENT HOLDCOS

Except as set forth in the disclosure schedules of the Management Holdcos
attached hereto (the “Management Holdco Disclosure Schedules,” and together with
the Seller Disclosure Schedules, and the Purchaser Disclosure Schedules, the
“Disclosure Schedules”), each Management Holdco, severally and not jointly,
hereby makes the representations and warranties set forth in this Article VI to
the Seller Parties.

 

- 34 -



--------------------------------------------------------------------------------

Section 6.1 Organization and Qualification. Such Management Holdco (a) is a
limited partnership duly organized and is validly existing under the Laws of the
PRC, (b) has all necessary power and authority to own, lease and operate its
properties and assets and to conduct and carry on its business as currently
conducted and (c) is duly qualified to do business in each jurisdiction where
the character of the property owned, leased or operated by it or the nature of
its activities makes such qualification necessary.

Section 6.2 Authority; Binding Effect. Such Management Holdco has all requisite
power and authority to execute and deliver this Agreement and the other
Transaction Documents to which it is a party and to perform its obligations
hereunder and thereunder. The execution and delivery by such Management Holdco
of this Agreement and the other Transaction Documents to which it is a party,
and the performance by Management Holdco of its respective obligations hereunder
and thereunder, have been duly authorized by all requisite action on the part of
such Management Holdco. Such Management Holdco has duly executed this Agreement
and each of the other Transaction Documents to which it is a party. This
Agreement has been duly and validly executed and delivered by such Management
Holdco and, assuming the due authorization, execution and delivery by the
Purchaser, the Seller and each of the other Seller Parties, this Agreement
constitutes a legal, valid and binding obligation of such Management Holdco,
enforceable against such Management Holdco in accordance with its terms (except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar Laws of general
applicability relating to or affecting creditor’s rights, and to general
equitable principles). The Transaction Documents to which such Management Holdco
is a party, when executed and delivered by such Management Holdco, assuming due
execution and delivery hereof by each of the other parties hereto and thereto,
shall constitute valid and binding obligations of such Management Holdco
enforceable against such Management Holdco in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency or reorganization Laws.

Section 6.3 No Conflicts; Required Filings and Consents.

(a) The execution and delivery by such Management Holdco of this Agreement does
not, and the other Transaction Documents to which it is a party and any other
instrument required hereby or thereby to be executed and delivered at the
Closing shall not, and the performance by such Management Holdco of its
obligations under this Agreement and the other Transaction Documents to which it
is a party shall not, require any consent, approval, Order, license,
authorization, registration, declaration or permit of, or filing with or
notification to, any Governmental Authority, except the Regulatory Approvals.

(b) The execution and delivery by such Management Holdco of this Agreement does
not, and the other Transaction Documents to which it is a party and any other
instrument required hereby or thereby to be executed and delivered by such
Management Holdco at the Closing shall not, and the performance by such
Management Holdco of its obligations under this Agreement and the other
Transaction Documents to which it is a party shall not, (i) conflict with or
result in any breach of any provision of the organizational or charter documents
of such Management Holdco, (ii) violate, conflict with, require consent pursuant
to, result in a breach of, constitute a default (with or without due notice or
lapse of time or both) under, or give rise to a right of, or result in, the
termination, cancellation, modification, acceleration or the loss of a benefit
under, any of the terms, conditions or provisions of any Contract to which such
Management Holdco is a party or by which such Management Holdco is bound or
(iii) violate any Order or Law applicable to such Management Holdco or any of
its properties or assets.

 

- 35 -



--------------------------------------------------------------------------------

Section 6.4 Purchaser Business. The assets of the Transferred Entities and their
Subsidiaries do not include any material assets that are not used to conduct the
Purchaser Business, and the Transferred Entities and their Subsidiaries do not
conduct any material activities other than the Purchaser Business.

Section 6.5 Exclusivity of Representations. The representations and warranties
made by each Management Holdco in this Article VI are the exclusive
representations and warranties made by such Management Holdco with respect to
this Agreement and the transactions contemplated hereby. Notwithstanding
anything to the contrary in this Agreement, the Management Holdcos are not,
directly or indirectly, making any representations or warranties regarding any
financial information, financial projections or other forward-looking statements
with respect to either Management Holdco or the Purchaser.

ARTICLE VII

COVENANTS

Section 7.1 Confidentiality. Each Party, and each Party’s Representatives who
receive Confidential Information as permitted hereunder, shall maintain the
confidentiality of Confidential Information in accordance with the procedures
adopted by such Party in good faith to protect confidential information of third
parties generally delivered to such Party; provided, that such Party may deliver
or disclose Confidential Information to:

(a) such Party’s Representatives, and Persons related thereto who are informed
of the confidentiality obligations of this Section 7.1; provided, that such
Party shall be responsible for any violation of such Party’s applicable
procedures made by any such Person;

(b) any Governmental Authority having jurisdiction over such Party to the extent
required by applicable Law;

(c) any other Person to which such delivery or disclosure may be required (i) to
effect compliance with any Law applicable to such Party, or (ii) in response to
any subpoena or other legal process; or

(d) as permitted under Section 7.4;

provided, that, in the cases of clauses (b) and (c) of this Section 7.1, the
disclosing Party shall provide each other Party with prompt written notice
thereof so that the appropriate Party may seek (with the cooperation and
reasonable efforts of the disclosing party) a protective Order, confidential
treatment or other appropriate remedy, and in any event shall furnish only that
portion of the information which is reasonably necessary for the purpose at hand
and shall exercise reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded such information to the extent
reasonably requested by any other Party.

 

- 36 -



--------------------------------------------------------------------------------

Section 7.2 Appropriate Action; Consents; Filings.

(a) Upon the terms and subject to the conditions set forth in this Agreement,
each of the Parties hereto shall use its reasonable best efforts to take, or
cause to be taken, all actions, and use its reasonable best efforts to do, or
cause to be done, and to assist and cooperate with the other Parties in doing,
all things consistent with applicable Law and reasonably necessary, proper or
advisable to consummate, as promptly as practicable, the Transactions, and none
of the Parties shall take any action or omit to take any action that would or
would reasonably be expected to prevent, impair, make illegal or materially
delay the Closing unless such action or omission is required by applicable Law.
Without limiting the foregoing, each of the Parties agrees to use its respective
reasonable best efforts to:

(i) cause the Closing conditions set forth in Article VIII to be satisfied as
promptly as practicable,

(ii) obtain all necessary Regulatory Approvals,

(iii) obtain all necessary licenses, consents, approvals, registrations,
qualifications, Orders, waivers, finding of suitability and authorizations of,
actions or nonactions by, any Governmental Authority or any third party
necessary in connection with the consummation of the transactions contemplated
by this Agreement (other than Section 2.3, except to the extent provided in
Section 2.3(h)),

(iv) make all necessary applications, registrations, declarations and filings
with, and notices to, any Governmental Authorities and take all reasonable steps
as may be necessary to obtain all approvals from, or to avoid any suit, action,
Proceeding or investigation by, any Governmental Authority or other Persons
necessary in connection with the consummation of the transactions contemplated
by this Agreement (other than Section 2.3, except to the extent provided in
Section 2.3(h)),

(v) to the extent named as a defendant, defend any lawsuits or other legal
Proceedings, whether judicial or administrative, challenging this Agreement or
the consummation of the transactions contemplated by this Agreement (other than
Section 2.3, except to the extent provided in Section 2.3(h)),

(vi) in the case of the Seller, the Purchaser and their respective Subsidiaries
only, have vacated, lifted, reversed or overturned any Order, decree, ruling,
judgment, injunction or other action (whether temporary, preliminary or
permanent) that is then in effect and that enjoins, restrains, conditions, makes
illegal or otherwise restricts or prohibits the consummation of the transactions
contemplated by this Agreement (other than Section 2.3, except to the extent
provided in Section 2.3(h)); provided, that in no event shall the Seller, the
Purchaser, the Seller Parties or any of their Subsidiaries be required to pay or
to commit to, prior to the Closing, any fee, penalty or other consideration to
obtain any consent, approval, Order, waiver or authorization in connection with
the transactions contemplated by this Agreement (other than Section 2.3, except
to the extent provided in Section 2.3(h)) under any Contract other than filing
fees required and de minimis amounts and customary filing fees payable to
Governmental Authorities; and

 

- 37 -



--------------------------------------------------------------------------------

(vii) execute and deliver any additional instruments and/or separate agreements
necessary to consummate the Transactions to be performed or consummated by such
Party in accordance with the terms of this Agreement and to carry out fully the
purposes of this Agreement.

(b) Subject to applicable Law, each of the Parties hereto shall furnish to each
other such necessary information and reasonable assistance as the other may
request in connection with the preparation of any required filings or
submissions with any Governmental Authority and will reasonably cooperate in
responding to any inquiry from a Governmental Authority, including promptly
informing the other party of such inquiry, consulting in advance before making
any presentations or submissions to a Governmental Authority, and supplying each
other with copies of all material correspondence, filings or communications with
any Governmental Authority with respect to this Agreement (other than private or
personal information pertaining to any individual applicants which may remain
confidential). No Party shall have any material communication or meeting
(telephonic or in-person) regarding the Transactions with a Governmental
Authority without giving the Purchaser and the Seller a reasonable opportunity
to attend in person or by phone (unless the Governmental Authority prohibits
such participation or attendance in the communication or meeting).

Section 7.3 Notification of Certain Matters. The Seller shall give prompt notice
to the Purchaser, and the Purchaser shall give prompt notice to the Seller, upon
receiving knowledge of (a) any notice, complaint, investigation or hearing (or
communications indicating that the same may be contemplated) from (i) any
Governmental Authority in connection with this Agreement or the Transactions or
the other actions contemplated hereby, or (ii) any other Person, in each case
alleging that the consent of such Person is or may be required in connection
with the Transactions or the other actions contemplated hereby and (b) any
actions, suits, claims, investigations or Proceedings commenced or, to such
Party’s knowledge, threatened in writing against, relating to or involving or
otherwise affecting such Party or any of its Subsidiaries which relate to this
Agreement, the Transactions or the other actions contemplated hereby.

Section 7.4 Public Announcement and Filings.

(a) The initial press release(s) announcing the execution of this Agreement
shall be in a form mutually agreed upon by the Purchaser, the Seller, SoftBank
and Yahoo!. The Purchaser and the Seller shall require mutual consent before
issuing, and, to the extent practicable, give each other a reasonable
opportunity to review and comment on, any other press release or other public
announcement with respect to this Agreement, the Transactions or the other
actions contemplated hereby, and shall not issue any such press release or make
any such public announcement prior to obtaining such mutual consent, except as
may be required by applicable Law, court process or the rules and regulations of
any national securities exchange or national securities quotation system.

(b) Each of SoftBank and Yahoo! shall, to the extent permitted by Law and
reasonably practicable, prior to the filing or furnishing of any report,
statement, or other document to a Governmental Authority or as required by
applicable Laws that includes any disclosure or statement regarding this
Agreement, the Transactions or the other actions contemplated hereby, provide
the Purchaser and the Seller with a reasonable opportunity to review and comment
upon such report, statement or document, and shall consult with the Purchaser
and the Seller in good faith prior to filing or furnishing any such report,
statement or document, in each case only if such report, statement or document
includes information regarding this Agreement, the Transactions or the other
actions contemplated hereby that is materially inconsistent with or in addition
to information previously disclosed in (x) any public announcement by the
Purchaser and/or the Seller, (y) any publicly disclosed prospectus of the Seller
in connection with its initial public offering or (z) any report, statement or
document previously filed, furnished or disclosed pursuant to this
Section 7.4(b).

 

- 38 -



--------------------------------------------------------------------------------

Section 7.5 Conduct of Business Pending the Closing. Until the earlier of the
Closing and the date, if any, on which this Agreement is terminated pursuant to
Section 10.1, the Seller shall and shall cause its Subsidiaries to operate the
Transferred Entities and the Transferred Assets in the ordinary course of
business consistent with past practice.

Section 7.6 Seller Parties. The Seller shall take all actions necessary to cause
each of the Subsidiary Seller Parties to comply with this Agreement, perform its
obligations under this Agreement and consummate the Transactions and other
actions contemplated hereby, in each case, on the terms and conditions set forth
in this Agreement.

Section 7.7 No Control of the Transferred Entities and the Transferred IP.
Nothing contained in this Agreement is intended to give the Purchaser, directly
or indirectly, the right to control the Transferred Entities whose equities are
Closing Transferred Equities or control or direct the voting or disposition of
the Closing Transferred Equities prior to the Closing, or the right to control
or direct the use, operation or disposition of the Stage 1 Retained IP or
Remaining Retained IP before the transfer thereof to Purchaser pursuant to this
Agreement.

ARTICLE VIII

CONDITIONS TO CLOSING

Section 8.1 General Conditions. The respective obligations of the Parties to
consummate the Transactions shall be subject to the fulfillment, at or prior to
the Closing, of the following conditions, which may, to the extent permitted by
applicable Law, be waived in a writing signed by all Parties, in the sole
discretion of each Party:

(a) No Injunction or Prohibition. No Governmental Authority shall have, after
the date hereof, enacted, issued, promulgated, enforced or entered any Law
(whether temporary, preliminary or permanent) that is then in effect and that
enjoins, restrains, makes illegal or otherwise prohibits the consummation of the
Transactions.

 

- 39 -



--------------------------------------------------------------------------------

(b) Regulatory Approvals.

(i) The local Office of Financial Affairs (金融办) shall have approved the
Guarantee Company (F82) Transfer and the Chongqing Loan Company (F51) Transfer;

(ii) MOFCOM shall have approved the Guarantee Company (F82) Transfer; and

(iii) The filings with NDRC and/or MOFCOM, or the filing with the Management
Committee of FTZ if the Purchaser chooses to make the investment through a
Subsidiary of the Purchaser to be established in the FTZ, and related filing
with SAFE or its local counterparts to be made in connection with Purchaser’s
investment in Alipay Singapore E-Commerce (B15) and Libra Capital (A22), shall
have been completed.

(c) Legal Opinion. The Purchaser and the Seller shall have received from Fangda
Partners an opinion substantially in the form attached as Exhibit D (the “PRC
Closing Opinion”); provided that the PRC Closing Opinion may differ from the
form attached as Exhibit D solely to the extent that such differences (x) result
from changes in Law between the date of this Agreement and the Closing or
(y) have been approved in writing by both the Purchaser and the Alibaba
Independent Committee on behalf of the Seller.

Section 8.2 Conditions to Obligations of the Seller and the Seller Parties. The
obligations of the Seller Parties to consummate the Transactions shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which, to the extent permitted by applicable Law, may be
waived in writing by the Seller (with the prior written approval of the Alibaba
Independent Committee) in its sole discretion:

(a) Representations and Warranties. The representations and warranties of the
Purchaser and the Management Holdcos contained in this Agreement shall be true
and correct as of the date hereof and as of the date of the Closing as if made
on such date (unless made as of a specified date, in which case, as of such
date);

(b) Pre-Closing Covenants. Each of the Parties other than the Seller Parties
shall have performed and complied with, in all material respects, all
obligations and agreements required by this Agreement to be performed or
complied with by it prior to or at the Closing; and

(c) Officer’s Certificate. The Seller shall have received from the Purchaser a
certificate to the effect that the conditions set forth in Section 8.2(a) and
Section 8.2(b) are satisfied and signed by a duly authorized executive officer
thereof.

Section 8.3 Conditions to Obligations of the Purchaser. The obligations of the
Purchaser to consummate the Transactions shall be subject to the fulfillment, at
or prior to the Closing, of each of the following conditions, any of which, to
the extent permitted by applicable Law, may be waived in writing by the
Purchaser in its sole discretion:

(a) Representations and Warranties. The representations and warranties of the
Seller contained in this Agreement shall be true and correct as of the date
hereof and as of the date of the Closing as if made as of such date (unless made
as of a specified date, in which case, as of such date);

 

- 40 -



--------------------------------------------------------------------------------

(b) Pre-Closing Covenants. Each of the Parties other than the Purchaser,
SoftBank and Yahoo! shall have performed and complied with, in all material
respects, all obligations and agreements required by this Agreement to be
performed or complied with by it prior to or at the Closing; and

(c) Officer’s Certificate. The Purchaser shall have received from the Seller a
certificate to the effect that the conditions set forth in Section 8.3(a) and
Section 8.3(b) are satisfied and signed by a duly authorized executive officer
thereof.

ARTICLE IX

ADDITIONAL COVENANTS

Section 9.1 Board Representation of the Seller.

(a) Independent Director.

(i) During the Independent Director Ownership Period, Seller and Purchaser shall
mutually agree to recommend one person to Purchaser, who Purchaser shall
nominate for election as a director of the Purchaser board of directors (the
“Independent Director”); provided, that no Person that is an officer or employee
of the Seller, the Purchaser, SoftBank, Yahoo! or their respective Affiliates,
or that is a Related Party, may be designated as the Independent Director. The
Parties shall agree on the initial Independent Director as promptly as
practicable, and in any event by the 60th day following the date hereof. The
“Independent Director Ownership Period” shall commence on the date of this
Agreement and shall terminate upon the earlier to occur of (x) a Purchaser
Qualified IPO if the Seller’s rights under this Section 9.1 are not permitted
by, and not capable of being preserved (through preferred stock or otherwise)
under, applicable Law or applicable listing rules; provided, that the Purchaser
shall use its commercially reasonable efforts to cause such rights to be
permitted and preserved, including by seeking an exemption under applicable
stock exchange rules that would permit or otherwise allow such rights to be
preserved and (y) the first date following the first occurrence of any Issuance
on which the Seller and its Subsidiaries do not collectively own at least fifty
percent (50%) of the aggregate Ownership Interests in the Purchaser issued, on
or prior to such date, to the Seller and its Subsidiaries collectively pursuant
to this Agreement; provided, that if the Seller and/or any of its Subsidiaries
is required by Law to sell or otherwise transfer or dispose of Purchaser Equity
or equivalent equity interests of the Purchaser, such sale shall not terminate
the Independent Director Ownership Period unless the Seller and/or any of its
Subsidiaries subsequently voluntarily sells any Purchaser Equity or equivalent
equity interests of the Purchaser and immediately following such sale the Seller
and its Subsidiaries collectively own less than fifty percent (50%) of the
aggregate Ownership Interests in the Purchaser issued, on or prior to the date
of such sale, to the Seller and its Subsidiaries collectively pursuant to this
Agreement.

 

- 41 -



--------------------------------------------------------------------------------

(ii) During the Independent Director Ownership Period, the Purchaser shall use
reasonable best efforts, and the Seller and other Parties shall cooperate with
the Purchaser, to elect or cause the election of such Independent Director to
the board of directors of the Purchaser and otherwise effect the provisions of
this Section 9.1 and any determination or resolution of the board of directors
of the Purchaser under this Section 9.1, including (prior to any initial public
offering) amending the organizational documents to increase or decrease the
numbers of directors on the board of directors of the Purchaser and electing or
removing directors and (following any initial public offering), nominating the
Independent Director for election to the board of directors of the Purchaser and
recommending and soliciting proxies for the Independent Director to the same
extent as the Purchaser does for any of its other nominees to its board of
directors. Without limiting the foregoing, JM, JT and the Management Holdcos
shall at all times during the Independent Director Ownership Period vote their
respective Equity Securities of the Purchaser in favor of the election of the
duly designated Independent Director to the Purchaser board of directors.

(b) Committee Representation. During the Independent Director Ownership Period,
the audit committee of the board of directors of the Purchaser shall include the
Independent Director and the Purchaser shall cause the Independent Director to
be elected or appointed to such committee, in each case subject to applicable
Law.

(c) Independent Director Vacancy.

(i) Subject to Section 9.1(a), upon the death, disability, resignation,
retirement, disqualification, removal or other expiration or termination of
service of the Independent Director during the Independent Director Ownership
Period, to the extent permitted by applicable Law, the Seller shall have the
right to designate any replacement for the Independent Director, which
replacement shall satisfy all requirements under Section 9.1(a) and
Section 9.1(b). The Purchaser shall use its reasonable best efforts to take all
action required to fill the vacancy on its board of directors and its audit
committee resulting therefrom with such person. For the avoidance of doubt,
removal and replacement of the Independent Director (and the failure to
re-appoint such director at the end of any term) shall require the same
approvals as appointment of the Independent Director and the last sentence of
Section 9.1(a)(ii) shall apply to any replacement Independent Director
designated pursuant to this Section 9.1(c)(i).

(ii) Until the earlier of (A) the date on which SoftBank no longer owns directly
or indirectly at least twenty percent (20%) of the ordinary shares of the
Seller, (B) the date of the Purchaser Qualified IPO and (C) the expiration of
the Independent Director Ownership Period, on or prior to the resignation,
removal, termination or expiration of service, death or disability of the
Independent Director, SoftBank and JM (or his successor, in the case of JM’s
death or incapacity), acting in good faith, shall jointly select and submit to
the Alibaba Independent Committee an individual to be designated as the
replacement Independent Director. If such selection is approved by the Alibaba
Independent Committee, then the Seller shall designate such person as the
replacement Independent Director pursuant to Section 9.1(c)(i).

(iii) If, during the period set forth in Section 9.1(c)(ii), SoftBank and JM (or
his successor, in the case of JM’s death or incapacity) are unable to agree on a
replacement Independent Director, or the Alibaba Independent Committee fails to
approve a replacement Independent Director, within three (3) months following
the creation of the vacancy in the Independent Director position, the Seller
shall designate the chairman of the audit committee of the board of directors of
the Seller as the replacement Independent Director pursuant to
Section 9.1(c)(i); provided, that such person shall not be elected to the
Purchaser’s board as the Independent Director for a term exceeding twelve
(12) months.

 

- 42 -



--------------------------------------------------------------------------------

Section 9.2 Information Rights.

(a) The Purchaser shall, and shall cause each Subsidiary to, maintain true books
and records of account in which full and correct entries shall be made of all
its business transactions pursuant to a system of accounting established and
administered in accordance with GAAP, and shall set aside on its books all such
proper accruals and reserves as shall be required under GAAP. During the period
commencing on the first date on which the Seller owns at least a ten percent
(10%) Ownership Interest in the Purchaser and ending on the earlier of (x) the
first date after such commencement on which the Seller no longer owns at least a
ten percent (10%) Ownership Interest in the Purchaser and (y) payment in full of
the Liquidity Event Payment, the Purchaser shall deliver to the Seller the
following financial information:

(i) Not later than sixty (60) days after the end of each of the quarterly
accounting periods or, after the Purchaser Qualified IPO, not later than the
date on which the Purchaser publicly discloses them, the unaudited consolidated
balance sheets of the Purchaser and its Subsidiaries as of the end of each such
period, the related unaudited consolidated statements of operations, equity and
cash flows of the Purchaser and its Subsidiaries for such quarterly period and
for the period from the beginning of such fiscal year to the end of such
quarterly period. All such financial statements shall be prepared in accordance
with GAAP applied on a consistent basis and be certified by the Purchaser’s
Chief Financial Officer (and Chief Accounting Officer after such Chief
Accounting Officer is appointed). For the avoidance of doubt, if such financial
statements are prepared in accordance with IFRS, the Purchaser shall provide a
reconciliation of such financial statements to U.S. GAAP, and shall cause such
reconciliation to be reviewed by the firm serving as the Purchaser’s independent
public accountants at such time.

(ii) As soon as available but in any event not later than sixty (60) days after
the end of each fiscal year of the Purchaser, the unaudited consolidated balance
sheets of the Purchaser and its Subsidiaries as of the end of fiscal year and
the related consolidated statements of operations, equity and cash flows of the
Purchaser and its Subsidiaries for the fourth quarterly period of such fiscal
year. All such financial statements shall be prepared in accordance with GAAP
applied on a consistent basis and be certified by the Purchaser’s Chief
Financial Officer (and Chief Accounting Officer after such Chief Accounting
Officer is appointed). For the avoidance of doubt, if such financial statements
are prepared in accordance with IFRS, the Purchaser shall provide a
reconciliation of such financial statements to U.S. GAAP, and shall cause such
reconciliation to be reviewed by the firm serving as the Purchaser’s independent
public accountants at such time.

(iii) As soon as available, but in any event no later than ninety (90) days
after the end of each fiscal year of the Purchaser, a copy of the audited
consolidated balance sheets of the Purchaser and its Subsidiaries as of the end
of such fiscal year and the related consolidated statements of operations,
equity and cash flows of the Purchaser and its Subsidiaries stating in
comparative form the figures as of the end of and for the previous fiscal year
certified by a firm of independent certified public accountants of recognized
international standing selected by the Purchaser and approved by the Purchaser’s
equityholders. All such financial statements shall be prepared in accordance
with GAAP applied on a consistent basis and be certified by the Purchaser’s
Chief Financial Officer (and Chief Accounting Officer after such Chief
Accounting Officer is appointed). For the avoidance of doubt, if such financial
statements are prepared in accordance with IFRS, the Purchaser shall provide a
reconciliation of such financial statements to U.S. GAAP, and shall cause such
reconciliation to be reviewed by the firm serving as the Purchaser’s independent
public accountants at such time.

 

- 43 -



--------------------------------------------------------------------------------

(iv) As soon as available but in any event not later than sixty (60) days after
the end of each quarterly accounting period, (A) explanations for any
significant movements from the prior quarter in each of the unaudited
consolidated balance sheets and statements of income, equity and cash flows in
conjunction with this Section 9.2, and (B) operating metrics relevant to the
Purchaser’s businesses and used by the Purchaser’s management for
decision-making purposes (excluding any Highly Sensitive Information) (clauses
(i) through (iv) collectively, the “Purchaser Financial Information”).

During such period, the Seller’s external auditors shall have the right to
conduct, at the Seller’s own cost, periodic reviews of the quarterly financial
information provided pursuant to Sections 9.2(a)(i) and (ii) above. Any such
review shall be conducted by an independent, external internationally recognized
firm of the Seller’s choice with appropriate qualifications and experience in
the PRC conducting reviews of this nature. Before beginning its review, the firm
selected by the Seller to conduct the review shall execute a confidentiality
agreement with the Purchaser, the terms of which shall not frustrate or impede
the purpose of the review or the disclosure of the results thereof to the
Seller. The auditors shall create a detailed written report of the results and
findings of each review, and simultaneously provide copies of the report to both
the Seller and the Purchaser. The auditor’s report shall limit the disclosure to
the Seller of information reviewed in connection with the review to the
conclusions of the reviews, the determination of the auditor in connection
therewith, and the basis for such conclusions.

(b) Without limiting the provisions of Section 9.2(a), during the period
commencing upon the first date on which any of the Purchaser or a Subsidiary of
the Purchaser is party to an SME Loan Know-How License Agreement and terminating
on January 1, 2018, the Purchaser shall, and shall cause each of its
Subsidiaries to, maintain true books and records of account in which full and
correct entries shall be made for the purpose of supporting and documenting the
accuracy of the payments to be made pursuant to the SME Loan Know-How License
Agreements as reasonably necessary to confirm the Purchaser’s compliance with
the payment provisions of the SME Loan Know-How License Agreements. All such
books and records will be retained at the Purchaser’s, or its applicable
Subsidiary’s, principal place of business for a period of at least three
(3) years after the payments to which they pertain have been made. The
Purchaser’s, or its applicable Subsidiary’s, books and records will be open for
inspection and review (as set forth in this Section 9.2(b)) by the Seller, the
Alibaba Independent Committee, and their Representatives, during such three
(3)-year period for the purpose of verifying the accuracy of the payments made,
and the Purchaser’s, or its applicable Subsidiary’s, compliance with, the
payment provisions of the SME Loan Know-How License Agreements.

 

- 44 -



--------------------------------------------------------------------------------

(i) The Seller’s external auditors shall have the right to conduct (and the
Seller shall cause the Seller’s external auditors to so conduct, including when
requested to do so by the Alibaba Independent Committee), at the Seller’s own
cost, periodic reviews to confirm the Purchaser’s compliance with the payment
provisions of the SME Loan Know-How License Agreements. Any review conducted
pursuant to this Section 9.2(b)(i) shall be conducted by an independent,
external internationally recognized firm of the Seller’s choice with appropriate
qualifications and experience in the PRC conducting reviews of this nature.
Before beginning its review, the firm selected by the Seller to conduct the
review shall execute a confidentiality agreement with the Purchaser, the terms
of which shall not frustrate or impede the purpose of the review or the
disclosure of the results thereof to the Seller. The auditors shall create a
detailed written report of the results and findings of each review, and
simultaneously provide copies of the report to both the Seller and the
Purchaser. The auditor’s report shall limit the disclosure to the Seller of
information reviewed in connection with the review to the conclusions of the
reviews, the determination of the auditor in connection therewith, and the basis
for such conclusions.

(ii) The Purchaser may dispute the results of a review conducted pursuant to
Section 9.2(b)(i), in which case the Purchaser and the Seller shall work
together in good faith to resolve such dispute within thirty (30) days of the
Seller’s demand for compensation or reimbursement arising out of the result of
such review. If the Purchaser and the Seller are unable to resolve any such
dispute after such thirty (30)-day period, the Purchaser may commence
arbitration pursuant to Section 12.8; provided, however, that commencing
arbitration will not excuse the Purchaser from paying any amounts due to the
Seller under the payment provisions of the SME Loan Know-How License Agreements.

(iii) The Seller will, through its external auditors, conduct reviews under
Section 9.2(b)(i) no more than once per year, unless any review reveals any
breach by the Purchaser of the payment provisions of the SME Loan Know-How
License Agreements, in which case, the Seller may, through its external
auditors, conduct one (1) additional review in the following twelve (12) months.
The Purchaser shall reasonably cooperate with the Seller’s auditors in
connection with any review under Section 9.2(b)(i), including by providing the
Seller’s auditors with access to all financial and accounting books and
statements, management and operating data, records, working papers of the
Purchaser’s auditors (to the extent permitted by such auditors; provided, that
the Purchaser shall not withhold any consents necessary to permit the
Purchaser’s auditors from providing access to such working papers), accounts,
financial statements, systems, facilities, operations, and management personnel
and other personnel, but only as reasonably necessary for the purposes set forth
in Section 9.2(b)(i), and ensure that its personnel cooperate with any such
review and all other reasonable requests by the Seller’s auditors for additional
information or documentation related to such review.

(iv) If any review reveals that the Purchaser overpaid any amount due pursuant
to the payment provisions of the SME Loan Know-How License Agreements (except
for any portion thereof disputed in good faith), the Seller shall promptly
refund the overpayment to the Purchaser. If any review reveals that the
Purchaser underpaid or failed to pay in full any amount due pursuant to the
payment provisions of the SME Loan Know-How License Agreements (except for any
portion thereof disputed in good faith), the Purchaser shall promptly pay the
amount of such shortfall to the Seller and reimburse the Seller for the
reasonable costs of its external auditor’s conduct of the review.

 

- 45 -



--------------------------------------------------------------------------------

(v) The rights of the Seller and the Alibaba Independent Committee pursuant to
this Section 9.2(b) shall terminate upon a Purchaser Qualified IPO if such
rights are not permitted by, and are not capable of being preserved (through
preferred stock or otherwise) under, applicable Law or applicable listing rules;
provided, that the Purchaser shall use its commercially reasonable efforts to
cause such rights to be permitted and preserved, including by seeking an
exemption under such applicable Law that would permit or otherwise allow such
rights to be preserved.

(c) All access to information and reviews provided for in this Section 9.2 shall
be during normal business hours following reasonable advance notice to the
Purchaser, and in a manner that does not unreasonably interfere with the
Purchaser’s business operations. Nothing in this Section 9.2 shall require the
Purchaser to disclose to the Seller or the Alibaba Independent Committee, or to
permit any auditor to disclose to the Seller or the Alibaba Independent
Committee, (i) any Highly Sensitive Information; (ii) any information to the
extent such disclosure of such information would violate applicable Law;
(iii) any information to the extent that disclosure thereof would constitute a
breach of an agreement with a third party; or (iv) any information whose
disclosure would result in a waiver of any attorney-client privilege.

Section 9.3 Preemptive Rights.

(a) Preemptive Rights for Purchaser Securities.

(i) Following any Issuance arising from a Pre-QIPO Issuance Event and until, but
not including, the time of the Purchaser Qualified IPO, if the Purchaser
proposes to sell any Equity Securities of the Purchaser (the “Additional
Purchaser Securities”), the Purchaser shall, no later than thirty (30) days
prior to issuing such Additional Purchaser Securities (or in the case of any
marketed offering prior to the Purchaser Qualified IPO or Alipay Qualified IPO,
as appropriate, no later than the earlier of thirty (30) days prior to issuing
such Additional Purchaser Securities and ten (10) days prior to the printing of
the preliminary prospectus in connection with such offering), notify the Seller
in writing of such proposed issuance (which notice shall specify, to the extent
practicable, the purchase price or a range for the purchase price, if any, for,
and the terms and conditions of, such Additional Purchaser Securities) and shall
offer to sell such Additional Purchaser Securities to the Seller in the amounts
set forth in Section 9.3(a)(iii) or Section 9.3(a)(iv), as applicable, and
subject to Section 9.3(d), upon the terms and conditions set forth in the notice
and at the Additional Securities Purchase Price as provided in Section 9.3(c)
(the “Preemptive Rights for Purchaser Securities”).

(ii) If the Seller wishes to subscribe for a number of Additional Purchaser
Securities equal to or less than the number to which they are entitled under
this Section 9.3(a), the Seller may do so (by itself or by causing such
Person(s) to which it would be permitted to Transfer Equity Securities pursuant
to Section 9.7 to subscribe for all or a portion of such Additional Purchaser
Securities) and shall, in the written notice of exercise of the offer, specify
the number of Additional Purchaser Securities that it (or each of such
Person(s)) wishes to purchase.

 

- 46 -



--------------------------------------------------------------------------------

(iii) With respect to Additional Purchaser Securities that are Purchaser Equity
or equivalent equity interests of the Purchaser, the Purchaser shall offer to
the Seller a number of such Additional Purchaser Securities, such that, after
giving effect to the proposed issuance (including the issuance to the Seller
pursuant to the Preemptive Rights for Purchaser Securities), the Seller’s
Ownership Interest in Purchaser after such issuance would equal the Seller’s
Ownership Interest in Purchaser immediately prior to such issuance, such number
of Additional Purchaser Securities set forth in this Section 9.3(a)(iii) to
constitute the “Preemptive Amount of Purchaser Securities” for the Seller for
purposes of any exercise of its Preemptive Rights for Purchaser Securities to
which this Section 9.3(a)(iii) applies. If, at the time of the determination of
any Preemptive Amount of Purchaser Securities under this Section 9.3(a)(iii),
any other Person has preemptive or other equity purchase rights similar to the
Preemptive Rights for Purchaser Securities, such Preemptive Amount of Purchaser
Securities shall be recalculated to take into account the amount in RMB or the
number of equivalent equity interests reflecting the Ownership Interest in the
Purchaser of such Persons that such Persons have committed to purchase, rounding
down such Preemptive Amount of Purchaser Securities to the nearest whole such
security of the Purchaser that is proposed for sale.

(iv) With respect to Additional Purchaser Securities that are Equity Securities
and not Purchaser Equity nor equivalent equity interests of the Purchaser, the
Purchaser shall offer to the Seller, all or any portion specified by the Seller,
of a number of such securities equal to the total number of such Additional
Purchaser Securities proposed to be sold, multiplied by the Seller’s Ownership
Interest in Purchaser at such time (which number shall constitute the Preemptive
Amount of Purchaser Securities for purposes of any exercise of Preemptive Rights
for Purchaser Securities to which this Section 9.3(a)(iv) applies). If, at the
time of the determination of any Preemptive Amount of Purchaser Securities under
this Section 9.3(a)(iv), any other Person has preemptive or other equity
purchase rights similar to the Preemptive Rights for Purchaser Securities, such
Preemptive Amount of Purchaser Securities shall be recalculated to take into
account the number of such securities such Persons have committed to purchase,
rounding down such Preemptive Amount of Purchaser Securities to the nearest
whole such security of the Purchaser that is proposed for sale.

(b) Preemptive Rights for Alipay Securities.

(i) Subject to Section 9.3(b)(ii), following any Issuance arising from a
Pre-QIPO Issuance Event and until, but not including, the earlier of the
Purchaser Qualified IPO and the Alipay Qualified IPO, if Alipay proposes to
issue any Equity Securities of Alipay to any Person other than the Purchaser
(the “Additional Alipay Securities,” together with Additional Purchaser
Securities, the “Additional Securities”), Alipay shall, at least thirty
(30) days prior to issuing such Additional Alipay Securities, notify the Seller
in writing of such proposed issuance (which notice shall specify, to the extent
practicable, the purchase price or a range for the purchase price, if any, for,
and the terms and conditions of, such Additional Alipay Securities) and shall
offer to sell such Additional Alipay Securities to the Seller in the amounts set
forth in Section 9.3(b)(iv) or Section 9.3(b)(v), as applicable, and subject to
Section 9.3(e), upon the terms and conditions set forth in the notice and at the
Additional Securities Purchase Price as provided in Section 9.3(c) (the
“Preemptive Rights for Alipay Securities” and together with the Preemptive
Rights for Purchaser Securities, the “Preemptive Rights”).

 

- 47 -



--------------------------------------------------------------------------------

(ii) Any issuance of Additional Alipay Securities subject to the Preemptive
Rights for Alipay Securities is subject to and conditioned upon either
(A) receipt of approval by the PBOC (or non-objection by the PBOC following
submission to the PBOC and a reasonable time for the PBOC’s review and comment)
to the Seller’s ownership of the Additional Alipay Securities to be issued to
the Seller or a Subsidiary of the Seller pursuant to the Preemptive Rights for
Alipay Securities, or (B) Alipay’s agreement to deliver to the Seller
alternative arrangements, which may include synthetic equity, indirect holding
structures, or use of other rights of value, in each case to provide similar
benefits and burdens to the Seller as it would have if it owned Additional
Alipay Securities to the extent permitted under applicable Law, and which
alternative arrangements are permitted by the PBOC and reasonably acceptable to
the Alibaba Independent Committee.

(iii) If the Seller wishes to subscribe for a number of Additional Alipay
Securities equal to or less than the number to which they are entitled under
this Section 9.3(b), the Seller may do so (by itself or by causing such
Person(s) to which it would be permitted to Transfer Equity Securities pursuant
to Section 9.7 to subscribe for all or portion of such Additional Alipay
Securities) and shall, in the written notice of exercise of the offer, specify
the number of Additional Alipay Securities that it (or each of such Person(s))
wishes to purchase.

(iv) With respect to Additional Alipay Securities that are registered capital or
equivalent equity interests of Alipay, Alipay shall offer to the Seller a number
of such Additional Alipay Securities, such that, after giving effect to the
proposed issuance (including the issuance to the Seller pursuant to the
Preemptive Rights for Alipay Securities) and including any related issuance
resulting from the exercise of preemptive rights by any unrelated Person with
respect to the same issuance that gave rise to the Seller’s exercise of the
Preemptive Rights for Alipay Securities), the Seller’s Ownership Percentage of
Alipay after such issuance would equal the Seller’s Ownership Percentage of
Alipay immediately prior to such issuance, such number of Additional Alipay
Securities set forth in this Section 9.3(b)(iv) to constitute the “Preemptive
Amount of Alipay Securities” for the Seller for purposes of any exercise of its
Preemptive Rights for Alipay Securities to which this Section 9.3(b)(iv)
applies. If, at the time of the determination of any Preemptive Amount of Alipay
Securities under this Section 9.3(b)(iv), any other Person has preemptive or
other equity purchase rights similar to Preemptive Rights for Alipay Securities,
such Preemptive Amount of Alipay Securities shall be recalculated to take into
account the amount in RMB of the registered capital of Alipay or the number of
equivalent equity interests of Alipay of such Persons that such Persons have
committed to purchase, rounding down such Preemptive Amount of Alipay Securities
to the nearest whole such security of Alipay that is proposed for sale.

(v) With respect to Additional Alipay Securities that are Equity Securities and
not registered capital nor equivalent equity interests, Alipay shall offer to
the Seller, all or any portion specified by the Seller, of a number of such
securities equal to the total number of such Additional Alipay Securities
proposed to be sold, multiplied by the Seller’s Ownership Percentage of Alipay
at such time (which number shall constitute the “Preemptive Amount of Alipay
Securities” for purposes of any exercise of Preemptive Rights for Alipay
Securities to which this Section 9.3(b)(v) applies). If, at the time of the
determination of any Preemptive Amount of Alipay Securities under this
Section 9.3(b)(v), any other Person has preemptive or other equity purchase
rights similar to the Preemptive Rights for Alipay Securities, such Preemptive
Amount of Alipay Securities shall be recalculated to take into account the
number of such securities such Persons have committed to purchase, rounding down
such Preemptive Amount of Alipay Securities to the nearest whole such security
of Alipay that is proposed for sale.

 

- 48 -



--------------------------------------------------------------------------------

(c) Purchase Price. The “Additional Securities Purchase Price” for the
Additional Securities to be issued pursuant to the exercise of the Preemptive
Rights shall be payable only in cash (unless otherwise unanimously agreed by the
Seller and the Purchaser or by the Seller and Alipay, as applicable), and shall
equal per Additional Security the per security issuance price for the Additional
Securities giving rise to such Preemptive Right.

(d) Exercise Period. The Preemptive Rights set forth in this Section 9.3 must be
exercised by acceptance in writing of any offer referred to in Section 9.3(a)(i)
or Section 9.3(b)(i), (i) within thirty (30) days following the receipt of the
notice from the Purchaser of its intention to sell Purchaser Equity Securities
or from Alipay of its intention to sell Alipay Equity Securities, and (ii) in
connection with any marketed offering (prior to the Purchaser Qualified IPO or
Alipay Qualified IPO, as appropriate) of the Purchaser or Alipay, at least five
(5) Business Days prior to the printing of the preliminary prospectus in
connection with such offering; provided, that, in the case of clauses (i) and
(ii), such acceptance shall indicate a willingness to purchase at the same per
equity interest price at which such securities are sold to the public (less
underwriting fees and discounts, which difference shall be shared equally by the
Seller and the Purchaser, or the Seller and Alipay, as applicable) and may
specify a maximum and/or minimum per equity interest price that such offeree is
willing to pay for such Equity Securities. The closing of any purchase of
Additional Purchaser Securities or Additional Alipay Securities pursuant to the
exercise by the Seller of its Preemptive Rights for Purchaser Securities or
Preemptive Rights for Alipay Securities, as applicable, hereunder shall occur
within sixty (60) days after delivery of the notice by the Purchaser as provided
in Section 9.3(a)(i) or by Alipay as provided in Section 9.3(b)(i), subject to
the receipt of any necessary Governmental Approvals to which the issuance of the
Additional Purchaser Securities or the Additional Alipay Securities, as
applicable, is subject; provided, that such sixty (60)-day period shall be
extended automatically as necessary to apply for and obtain any Governmental
Approvals that are required to consummate such purchase, so long as the Seller
is making good faith efforts to obtain such Governmental Approvals as soon as
practicable in accordance with applicable Law. If there is any such extension,
the relevant period will end on the fifth (5th) Business Day following the
receipt of such Governmental Approvals.

(e) Termination of Rights. The Preemptive Rights for Purchaser Securities and
the Preemptive Rights for Alipay Securities shall not be exercisable with
respect to the Purchaser Qualified IPO, and shall terminate (if not already
terminated pursuant to the following sentence) upon, and be of no force and
effect from and after, the completion of the Purchaser Qualified IPO. The
Preemptive Rights for Alipay Securities shall not apply to the Alipay Qualified
IPO and shall terminate (if not already terminated pursuant to the previous
sentence) upon, and be of no force and effect after, the earlier of the
Purchaser Qualified IPO or the Alipay Qualified IPO.

 

- 49 -



--------------------------------------------------------------------------------

Section 9.4 Certain Transactions.

(a) Until the earlier of the Purchaser Qualified IPO and the end of the
Independent Director Ownership Period, without the prior consent of the
Independent Director, the Purchaser shall not, and shall cause its Subsidiaries
not to:

(i) enter into, modify, terminate or effect any agreement or transaction (other
than any modification of the Transaction Agreements and the transactions
contemplated thereby subject to Section 12.2(a)) between the Purchaser and/or
its controlled Affiliates, on the one hand, and any Related Party, on the other
hand, other than:

(A) any issuance of Equity Securities of the Purchaser or its Subsidiaries that
is subject to Section 9.3,

(B) any issuance of Equity Securities of the Purchaser pursuant to any equity or
incentive plan of the Purchaser (x) that has been previously approved by the
Independent Director or (y) which issuance does not result in a reduction of the
Seller’s Ownership Interest in Purchaser (after taking into account any
concurrent corrective action, including an issuance of Equity Securities to the
Seller that would not be deemed to be an exercise of Preemptive Rights pursuant
to Section 9.3),

(C) any issuance of Equity Securities of any Subsidiary of the Purchaser
pursuant to any equity or incentive plan duly approved by the board of directors
or other governing body of such Subsidiary, subject to Section 9.3(b) in the
case of Alipay,

(D) any compensation arrangement entered into in the ordinary course of a
Related Party’s (other than of JM’s and JT’s) employment by or service on the
board of directors of the Purchaser or its Subsidiaries and

(E) the Purchaser Qualified IPO; or

(ii) propose to the Seller any annual “Approved Fee Rate” as defined in and
pursuant to the 2011 Commercial Agreement;

provided, that any Independent Director designated pursuant to
Section 9.1(c)(iii) shall not have the power to approve any matter set forth in
Section 9.4(a)(i).

(b) Prior to the occurrence of Issuances resulting, in the aggregate, in an
Issuance Percentage of 100%, without the prior consent of the Alibaba
Independent Committee:

(i) Alipay will not issue any Equity Securities other than in an Alipay
Qualified IPO, and the Purchaser will not otherwise permit any IPO of Alipay
other than an Alipay Qualified IPO ;

(ii) the Purchaser will not Transfer any Equity Securities of Alipay directly or
indirectly held by the Purchaser; and

 

- 50 -



--------------------------------------------------------------------------------

(iii) the Purchaser will not undertake, and the Purchaser and the Management
Holdcos will not otherwise permit, any IPO of the Purchaser other than a
Purchaser Qualified IPO.

(c) Following the earliest occurrence of any Issuance, without the prior consent
of the Alibaba Independent Committee, the Seller shall not, and shall not permit
any of its Subsidiaries (which, for the avoidance of doubt, shall not include
the Purchaser or any of its Subsidiaries) to:

(i) elect not to exercise, or fail to exercise, wholly or in part, its
Preemptive Rights pursuant to Section 9.3; or

(ii) voluntarily Transfer any Equity Securities of the Purchaser or Alipay
directly or indirectly held by the Seller.

(d) Without the prior consent of the Alibaba Independent Committee, the
Purchaser shall not voluntarily Transfer any Equity Securities of Alipay.

Section 9.5 Change of Control. Following the earliest occurrence of any Issuance
until the earlier of the Purchaser Qualified IPO and the end of the Independent
Director Ownership Period, without the prior consent of the Seller, none of JM,
JT, the Management Holdcos or the Purchaser shall enter into, effect or give
effect to any Transfer of Equity Securities of the Purchaser or other
transaction if, to his or its knowledge after due inquiry, immediately following
such transaction, an individual or group (other than JM (or his successor, in
the case of JM’s death or incapacity), other members of management or employees
of the Purchaser or its Subsidiaries, the Management Holdcos, and Seller,
directly or indirectly) would acquire Beneficial Ownership of Equity Securities
of the Purchaser representing more than fifty percent (50%) of the voting or
economic rights in, or assets of, the Purchaser, it being understood that,
without limitation, the applicable proposed Transferor party shall have
satisfied his or its obligation of due inquiry if each Transferee party in such
Transfer has given an enforceable representation and warranty to each Transferor
party to the effect that such individual or group would not, as a result of such
Transfer or any other pending or agreed Transfer, acquire Beneficial Ownership
of Equity Securities of the Purchaser representing more than fifty percent
(50%) of the voting or economic rights in, or assets of, the Purchaser. Actions
taken and agreements made by JM, JT, the Management Holdcos or the Purchaser not
consistent with this Section 9.5 shall be null and void ab initio.

Section 9.6 Cross-ownership of Equity Securities by Employees of the Seller and
the Purchaser. In order to encourage mutually beneficial cooperation between the
Seller and the Purchaser:

(a) The Purchaser may, without further board of directors or third-party
approvals, subject to compliance with applicable Law, grant to the employees of
the Seller and the Seller’s Subsidiaries up to 20% of the total value of the
pool of Purchaser Equity Securities that it has reserved from time to time for
employees generally.

(b) The Seller may, without further board of directors or third-party approvals,
subject to compliance with applicable Law, grant to the employees of the
Purchaser and the Purchaser’s Subsidiaries up to 20% of the total value of the
pool of Seller Equity Securities that it has reserved from time to time for
employees generally, the aggregate size of which has been approved by the
Alibaba Independent Committee.

 

- 51 -



--------------------------------------------------------------------------------

(c) The Purchaser and the Seller shall cooperate and use their good faith
efforts to maintain parity and equitable treatment with respect to such grants.

Section 9.7 Transfer Restrictions. Following the first occurrence of any
Issuance, neither of the Seller, on the one hand, nor Junao Management Holdco
and Junhan Management Holdco, on the other hand, shall Transfer any Purchaser
Equity Securities Beneficially Owned by it except pursuant to one of the
following provisions:

(a) Transfers to Subsidiaries. At any time, the Seller, on the one hand, and the
Management Holdcos, on the other hand, (or their Subsidiaries) (each, to the
extent that it owns Equity Securities of the Purchaser, a “Purchaser
Equityholder” and “Purchaser Equity Transferor”) may transfer their Equity
Securities of the Purchaser to any wholly-owned Subsidiary of such Purchaser
Equityholder; provided, however, that such transferee shall at all times
continue to be a wholly-owned Subsidiary and that such transferee becomes a
party to this Agreement pursuant to an instrument satisfactory to the Seller’s
and the Management Holdcos’ Representative; and provided, further, that if, at
any time, such transferee ceases to be a wholly-owned Subsidiary of such
Purchaser Equityholder, it shall immediately return all of the Equity Securities
of the Purchaser received under this Section 9.7(a) to such Purchaser
Equityholder. For the avoidance of doubt, and subject to Section 9.5, no
transfer of Equity Securities of the Seller or of either Management Holdco shall
be deemed to be a Transfer of Equity Securities of the Purchaser, provided that
a Transfer of Equity Securities of a Management Holdco that results in a change
of control of such Management Holdco shall constitute a Transfer of the
Purchaser Equity Securities Beneficially Owned by such Management Holdco.

(b) Right of First Refusal. Following the first occurrence of any Issuance:

(i) If, from time to time, a Purchaser Equityholder proposes to Transfer any
Equity Securities owned by that Purchaser Equityholder to a specific Person
other than the other Purchaser Equityholder (a “Proposed Transferee”), then
prior to consummating such Transfer, the Purchaser Equity Transferor shall
deliver a written notice (the “Offer Notice”) to the other Purchaser
Equityholder (the “Offeree”), setting forth the identity of the Proposed
Transferee, its bona fide intention to Transfer Equity Securities of the
Purchaser to such Proposed Transferee, the number and type of Equity Securities
of the Purchaser to be Transferred (the “Purchaser Subject Equities”), the total
consideration (including the amount and form thereof) for which such Proposed
Transferee has offered to acquire, or such Purchaser Equityholder has offered to
sell to such Proposed Transferee the Purchaser Subject Equities (the “Offer
Price”), and any other terms of the proposed Transfer.

(ii) The Offer Notice shall constitute, for a period of fifteen (15) days from
the date on which it shall have been deemed given, an irrevocable and exclusive
offer to sell to the Offeree (or any direct or indirect wholly-owned Subsidiary
designated by the Offeree), at the Offer Price, all or a portion of the
Purchaser Subject Equities.

 

- 52 -



--------------------------------------------------------------------------------

(iii) The Offeree (or a designated direct or indirect wholly-owned Subsidiary
thereof) may accept the offer set forth in an Offer Notice by giving notice to
the Purchaser Equity Transferor, prior to the expiration of such offer,
specifying the number of the Purchaser Subject Equities that the Offeree wishes
to purchase. The Offeree may exercise the right to purchase all or a portion of
the Purchaser Subject Equities pursuant to this Section 9.7(b) by causing such
Person(s) to which the Offeree would be permitted to Transfer Equity Securities
of the Purchaser pursuant to Section 9.7(a) to purchase all or portion of the
Purchaser Subject Equities directly from the Purchaser Equity Transferor, if so
specified in the notice given to the Purchaser Equity Transferor pursuant to
this Section 9.7(b)(iii). Any offer accepted by the Management Holdcos as
Offeree shall be apportioned between the Management Holdcos as they mutually
determine in their sole discretion.

(iv) If the Offeree agrees to purchase any or all of the Purchaser Subject
Equities pursuant to this Section 9.7(b), it shall pay in cash or immediately
available funds for, and the Purchaser Equity Transferor shall deliver valid
title, free and clear of any Encumbrance, to, such Purchaser Subject Equities,
subject to receipt of any necessary or advisable third-party approvals or any
Governmental Approvals, within fifteen (15) days following completion of the
procedures set forth in Section 9.7(b)(ii) or such longer period as is required
to obtain any necessary or advisable third-party approvals or Governmental
Approvals.

(v) If the offers made by the Purchaser Equity Transferor to the Offeree
pursuant to Section 9.7(b)(ii) expire without an agreement by the Offeree to
purchase all of the Purchaser Subject Equities, the Purchaser Equity Transferor
shall have thirty (30) days following such expiry to enter into a definitive
agreement with the Proposed Transferee with respect to such Transfer and, if
such agreement is timely entered into, sixty (60) days following the date of
that agreement to effect the Transfer of the balance of the Purchaser Subject
Equities to the Proposed Transferee, for cash, at a price not less than the
Offer Price, and upon terms not otherwise more favorable to the transferee or
transferees than those specified in the Offer Notice, subject to the execution
and delivery by such third party of an assignment and assumption agreement, in
form and substance satisfactory to the other Purchaser Equityholders, pursuant
to which such third party shall assume all of the obligations of a party
pursuant to or under this Agreement. In the event that the Purchaser Equity
Transferor has not entered into a definitive agreement with the Proposed
Transferee within such (30)-day period or such Transfer is not consummated
within such sixty (60)-day period, the Purchaser Equity Transferor shall not be
permitted to sell its Purchaser Equity Securities pursuant to this
Section 9.7(b) without again complying with each of the requirements of this
Section 9.7(b); provided, that such sixty (60)-day period should be extended
automatically as necessary to apply for and obtain any Governmental Approvals
that are required to consummate such Transfer, so long as the Purchaser Equity
Transferor is making good faith efforts to obtain such Governmental Approvals as
soon as practicable in accordance with applicable Law. If there is such
extension, the relevant period will end on the fifth (5th) Business Day
following the receipt of such Governmental Approvals.

(vi) The right of first refusal held by the Seller pursuant to this
Section 9.7(b) shall be freely assignable, in connection with any specific
Transfer, to the extent that the Seller could not exercise such right without
exceeding any applicable regulatory threshold. The right of first refusal held
by each Management Holdco shall be freely assignable to any Person that
controls, is controlled by, or is under common control with, such Management
Holdco.

 

- 53 -



--------------------------------------------------------------------------------

(vii) The provisions of this Section 9.7(b) shall not be exercisable with
respect to, and shall terminate upon, and be of no force and effect from and
after, the completion of the Purchaser Qualified IPO.

(c) Transfers to Non-PRC Persons. Prior to the occurrence of Issuances
resulting, in the aggregate, in an Issuance Percentage of 100%, none of JM, JT,
the Management Holdcos, the Purchaser or Alipay shall enter into, effect or give
effect to any Transfer of Equity Securities of the Purchaser or Alipay or other
transaction if, to his or its knowledge after due inquiry, immediately following
such transaction, any Person other than a PRC Person would acquire Beneficial
Ownership of Equity Securities of the Purchaser or of Alipay, it being
understood that the applicable proposed Transferor party shall have satisfied
his or its obligation of due inquiry if each Transferee party in such
transaction has given an enforceable representation and warranty to each
Transferor party to the effect that it is a PRC Person. Actions taken and
agreements made by JM, JT, the Management Holdcos, the Purchaser or Alipay not
consistent with this Section 9.7 shall be null and void ab initio.

Section 9.8 IPO.

(a) Restructuring. Following the earliest occurrence of any Issuance, if, for
any reason, a restructuring of the Purchaser’s Equity Securities, including any
stock split or reverse stock split, share exchange, merger or share or equity
interest conversion, or of the Purchaser and its Subsidiaries is required in
order to effect the Purchaser Qualified IPO, such restructuring shall be
conducted in a manner that results in the Seller and its Subsidiaries holding
equity interests of the entity that is to issue equity interests in the
Purchaser Qualified IPO (and equity interests of any other entity that is not a
Subsidiary of such entity succeeding to or acquiring any material assets or
operations of the Purchaser in such restructuring) having equivalent value and
voting power as the Equity Securities of Purchaser held by the Seller and its
Subsidiaries immediately prior to such restructuring.

(b) Participation Right. Following the earliest occurrence of any Issuance, if
the Purchaser proposes to effect the Purchaser Qualified IPO or Alipay proposes
to effect the Alipay Qualified IPO, the Purchaser or Alipay, as applicable,
shall give the Seller written notice of its intent to do so as soon as
reasonably practicable, at a time leaving the Seller a reasonable opportunity to
comply with any applicable Law in connection with its exercise of the right
described in this Section 9.8(b), and in any event not less than thirty
(30) Business Days prior to the contemplated publication or public filing of the
prospectus for such offering. Within fifteen (15) Business Days following the
delivery of such notice, the Seller may, at the sole discretion of the Alibaba
Independent Committee, by notice to the Purchaser or Alipay, as applicable,
irrevocably commit to sell a number of equity interests of Purchaser or Alipay
up to the number of equity interests the Seller and its Subsidiaries own
directly in the Purchaser or Alipay, as applicable, and the Purchaser or Alipay,
as applicable, shall include in the Purchaser Qualified IPO or the Alipay
Qualified IPO, as applicable, such number of equity interests as specified in
such notice; provided, that if the managing underwriter of such Purchaser
Qualified IPO or Alipay Qualified IPO, as applicable, in good faith shall have
advised the Purchaser or Alipay, as applicable, that, in its opinion, the
inclusion in the offering of the number of equity interests committed to be sold
by the Seller in accordance with this Section 9.8(b) would adversely affect the
price or success of the offering, the Purchaser or Alipay, as applicable, shall
include in the offering only such number of equity interests as the Purchaser or
Alipay, as applicable, is advised can be sold in such offering without such an
effect provided that any reduction in equity interests to be included in the
offering shall be effected in the following order of priority: (i) first, equity
interests that the Purchaser or Alipay, as applicable, proposes to offer for its
own account; (ii) second, equity interests that the Seller and its Subsidiaries
have committed to sell in the offering; and (iii) third, any equity interests
that other equityholders have requested to be sold in such offering.

 

- 54 -



--------------------------------------------------------------------------------

(c) Cooperation. If requested by the managing underwriter in a Purchaser
Qualified IPO or Alipay Qualified IPO, as applicable, following the earliest
occurrence of any Issuance, the Seller shall, and shall cause its Subsidiaries
to, agree not to effect any transfer of Equity Securities of the Purchaser or
Alipay, as applicable, other than as part of the Purchaser Qualified IPO or
Alipay Qualified IPO, as applicable, during a lock-up period for the longer of
(i) any statutory lock-up period and (ii) a period that the managing underwriter
reasonably determines to be customary for major stockholders in a large initial
public offering after consultation with the Seller; provided, that in the case
of clause (ii), such lock-up period is not longer than, and shall expire no
later than the expiration of, any lock-up period required to be agreed to by any
other seller of Equity Securities of the Purchaser or Alipay, as applicable, in
the offering (including any management seller) that is expected to sell shares
constituting more than 20% of the aggregate shares to be offered in the
offering. If the Seller or any of its Subsidiaries is selling equity interests
in the Purchaser Qualified IPO or Alipay Qualified IPO, as applicable, the
Seller and such Subsidiaries shall enter into customary underwriting and other
agreements and documentation in connection with such offering on terms
substantially similar to those applicable to the Purchaser or Alipay, as
applicable, and furnish to the Purchaser or Alipay, as applicable, such
information regarding the Seller and its intended method of distribution of the
equity interests to be sold as the Purchaser may from time to time reasonably
request in order to comply with Purchaser’s obligations under all applicable
securities and other Laws and to ensure that the prospectus or other offering
documents conform to applicable securities and other Laws. If the Seller or any
of its Subsidiaries is selling equity interests in the Purchaser Qualified IPO
or Alipay Qualified IPO, the Purchaser shall fully cooperate with the marketing
of the equity interests to be sold in the offering, including the equity
interests to be sold by the Seller and its Subsidiaries, including, at the
recommendation or request of the managing underwriter, making its officers
available to participate in “road show,” “one on one” and other customary
marketing activities in such locations as recommended by the managing
underwriter. All costs and expenses incurred by the Purchaser or Alipay in the
Purchaser Qualified IPO or Alipay Qualified IPO shall be borne by the Purchaser
or Alipay, as applicable.

Section 9.9 Business Scope.

(a) The Purchaser. During the Business Scope Period and, if later, for the
duration of the Total Term (as defined in the Data Sharing Agreement), the
Purchaser shall, and shall cause its Subsidiaries not to, without the prior
written consent of the Seller (which consent must be approved by the Alibaba
Independent Committee), directly or indirectly engage in, enter into, or
participate in the Seller Business as an owner, partner or principal (including
by means of any arrangements that function similarly to equity interests), or
otherwise compete with the Seller in the Seller Business; provided, that the
Purchaser and its Subsidiaries shall be permitted to engage in activities and
make investments as provided in clauses (i) through (v) below.

 

- 55 -



--------------------------------------------------------------------------------

(i) Shared Businesses. The Purchaser and its Subsidiaries may, from time to
time, directly or indirectly engage in, enter into or participate in the
businesses set forth on Schedule 9.9 of the Purchaser Disclosure Schedules.

(ii) Competing Business Investments. The Purchaser and its Subsidiaries may,
from time to time, make Permitted Purchaser Competing Business Investments, and
thereafter participate as an owner, partner or principal, in the investee
businesses regardless of whether they compete with the Seller Business. A
“Permitted Purchaser Competing Business Investment” is a passive investment
(including in Equity Securities and/or debt securities or instruments) that:

(A) (1) is an investment in a publicly traded company, (2) does not result in
the Purchaser and its Subsidiaries Beneficially Owning more than twenty percent
(20%) of the equity interests of such company, and (3) is in an amount that,
together with any amounts previously invested in such company (and not sold or
disposed of) by the Purchaser and its Subsidiaries, does not exceed one hundred
million U.S. Dollars (US$100,000,000) (the limitations of clauses (2) and
(3) together, the “Type I Investment Threshold”); or

(B) (1) is an investment in a company that is not publicly traded and (2) does
not exceed the Type I Investment Threshold; provided, that the Purchaser first
complies with the Opportunity Offer Process set forth in Section 9.9(c).

(iii) New Business Investments. The Purchaser and its Subsidiaries may, from
time to time, make Permitted Purchaser New Business Investments in, and
thereafter participate as an owner, partner or principal in, any business that
is engaged in neither the Seller Business nor the Purchaser Business. A
“Permitted Purchaser New Business Investment” is a passive investment (including
in Equity Securities and/or debt securities or instruments) that:

(A) (1) is an investment in a publicly traded company and (2) does not exceed
the Type I Investment Threshold;

(B) (1) is an investment in a publicly traded company and (2) does exceed the
Type I Investment Threshold; provided, that the Purchaser first complies with
the Opportunity Offer Process;

(C) (1) is in a company that is not publicly traded, (2) does not result in the
Purchaser and its Subsidiaries Beneficially Owning more than twenty percent
(20%) of the equity interests of such company, and (3) is in an amount that,
together with any amounts previously invested in such company (and not sold or
disposed of) by the Purchaser and its Subsidiaries, does not exceed Fifty
Million U.S. Dollars (US$50,000,000) in investment amount (the limitations of
clauses (2) and (3) together, the “Type II Investment Threshold”);

 

- 56 -



--------------------------------------------------------------------------------

(D) (1) is in a company that is not publicly traded, and (2) does exceed the
Type II Investment Threshold; provided, that the Purchaser first complies with
the Opportunity Offer Process; or

(E) (1) is held on behalf of one or more clients by the Purchaser or its
Subsidiaries, including in a brokerage, deposit or custodial capacity; or (2) is
an investment in a publicly traded company held in the ordinary course of
business by any mutual fund, hedge fund or other investment fund managed by the
Purchaser or its Subsidiaries and in which no more than five percent (5%) of the
assets under management are held for the account of the Purchaser and its
Subsidiaries; or (3) is an ordinary course portfolio investment of an insurance
business of the Purchaser or its Subsidiaries.

(iv) No Exit Obligation. If the Purchaser first engages in, enters into,
participates in, or invests in any of the businesses at a time when it is not
prohibited from doing so pursuant to the other provisions of this
Section 9.9(a), the Purchaser shall be permitted to continue to engage or
participate in such businesses notwithstanding any such prohibition arising
after such time, including as a result of subsequent changes to the scope of the
Seller Business.

(b) The Seller. During the Business Scope Period and for the duration of the
Total Term (as defined in the Data Sharing Agreement), the Seller shall, and
shall cause its Subsidiaries not to, without the prior written consent of the
Purchaser, directly or indirectly engage in, enter into, or participate in the
Purchaser Business as an owner, partner or principal (including by means of any
arrangements that function similarly to equity interests), or otherwise compete
with the Purchaser in the Purchaser Business; provided, that the Seller and its
Subsidiaries shall be permitted to engage in activities and make investments as
provided in clauses (i) through (iv) below.

(i) Shared Businesses. The Seller and its Subsidiaries may, from time to time,
directly or indirectly engage in, enter into or participate in the businesses
set forth on Schedule 9.9 of the Seller Disclosure Schedules.

(ii) Competing Business Investments. The Seller and its Subsidiaries may, from
time to time, make Permitted Seller Competing Business Investments, and
thereafter participate as an owner, partner or principal, in the investee
businesses regardless of whether they compete with the Purchaser Business. A
“Permitted Seller Competing Business Investment” is a passive investment
(including in Equity Securities and/or debt securities or instruments) that:

(A) (1) is an investment in a publicly traded company and (2) does not exceed
the Type I Investment Threshold (substituting “Seller” for “Purchaser” in the
definition thereof); or

(B) (1) is an investment in a company that is not publicly traded and (2) does
not exceed the Type I Investment Threshold; provided, that the Seller first
complies with the Opportunity Offer Process.

 

- 57 -



--------------------------------------------------------------------------------

(iii) Non-Exclusivity. The Seller and its Subsidiaries may, from time to time,
enter into and perform contracts and agreements with third Persons for the
provision or procurement of payment services and other financial services and
products, including (A) sharing of data subject and pursuant to the Data Sharing
Agreement and (B) as set forth in Section 2.6 of the 2011 Commercial Agreement.

(iv) SME Loan Business. Until the earlier of (x) the Closing or (y) the 180th
day following the date hereof, the Alibaba Small Loan Company (F50), the
Chongqing Loan Company (F51) and 浙江阿里巴巴融信网络技术有限公司 (Zhejiang Alibaba Finance
Credit Network Technology Co., Ltd.) (together, the “Zhejiang Alibaba Entities”)
may operate the Seller’s SME Loan business in the ordinary course of business
consistent with past practices. For the avoidance of doubt, following the
earlier of (x) the Closing or (y) the 180th day following the date hereof, the
Seller shall use its reasonable best efforts to promptly wind down any portion
of the Seller’s SME Loan business still owned by the Seller and its
Subsidiaries, including the operations of the Zhejiang Alibaba Entities to the
extent they are still Subsidiaries of the Seller and the Parties shall make
appropriate provisions for the employees of the Seller’s SME Loan business,
including the Zhejiang Alibaba Entities, with associated costs to be borne by
the Purchaser, it being understood and agreed that as long as the Seller is
using reasonable efforts to wind down the operation of the Zhejiang Alibaba
Entities to the extent they are still Subsidiaries of the Seller and does not,
directly or indirectly, make any new SME Loan, it shall not be deemed to be in
breach of this Section 9.9(b).

(c) Opportunity Offer Process. Where the “Opportunity Offer Process” is required
under Section 9.9(a) or Section 9.9(b) with respect to any proposed investment
in any Person:

(i) the proponent Party shall notify the other Party of the proposed investment
promptly after the proponent Party’s internal investment committee (or
equivalent decision-making body) authorizes the proponent Party to explore the
proposed investment, which notice shall include the presentation and other
materials provided to the internal investment committee;

(ii) the proponent Party shall provide a draft of the term sheet and/or draft
documentation regarding the investment when initially proposed to or by the
counterparty(ies) to such investment, and thereafter once the terms thereof have
been substantially negotiated;

(iii) if and when the proponent Party has made a reasonably final determination
to proceed with the proposed investment, the proponent Party shall provide
notice of such determination to the other Party, including the then-current
draft of the term sheet and/or draft documentation;

(iv) the other Party may elect, no later than the later of ten (10) calendar
days or five (5) Business Days, to pursue the proposed investment itself; and

 

- 58 -



--------------------------------------------------------------------------------

(v) if the other Party declines to pursue the proposed investment, does not make
any election within the time period specified above, or elects to pursue the
proposed investment but subsequently gives notice that it is no longer pursuing
the proposed investment or otherwise ceases to actively pursue the proposed
investment, the proponent Party may thereafter pursue the proposed investment on
terms no more favorable to the proponent Party than those previously offered to
the other party hereunder. If the proponent Party thereafter ceases to actively
pursue the proposed investment, it will promptly notify the other party of that
fact and may not thereafter recommence its pursuit of the proposed investment
without first complying again with this Opportunity Offer Process.

(d) During the Business Scope Period, none of JM, JT, or the Management Holdcos
shall directly or indirectly engage in, enter into, or participate in the
Purchaser Business, other than through the Purchaser and its Subsidiaries.

Section 9.10 Alibaba Independent Committee. As promptly as practicable, and in
any event by the 60th day following the date hereof, the Seller shall designate
a committee (the “Alibaba Independent Committee”) for purposes of this
Agreement. The Alibaba Independent Committee shall be comprised of all of those
directors, and only those directors, that both (i) are “independent” under the
rules of the New York Stock Exchange (or, if the Seller’s equity interests are
primarily listed on another Recognized Stock Exchange, the rules of such
Recognized Stock Exchange) and (ii) are not officers or employees of the Seller;
provided, that for the purposes of this Agreement, any individual nominated by
SoftBank to the Seller board of directors shall serve as a member of the Alibaba
Independent Committee, and, provided further, that for the first year after the
date hereof, JT shall be entitled to observe, present to and participate in the
meetings of the Alibaba Independent Committee, but shall not be a member of the
Alibaba Independent Committee or vote regarding any consent, determination or
decision of the Alibaba Independent Committee, it being understood and agreed
that, during such first year, subject to applicable Law, the Alibaba Independent
Committee shall be permitted to hold, and vote on any matter in, executive
sessions with respect to any matters in which the members of the Alibaba
Independent Committee reasonably conclude that JT has a direct or indirect
conflicting interest and may, after affording JT an opportunity to present on
such matters, exclude JT from such executive sessions. The Alibaba Independent
Committee composed as described in this Agreement shall remain in existence for
so long as any Transaction Document remains in effect under which any consent,
determination or decision of the Alibaba Independent Committee is required. Any
consents, determinations or decisions of the Alibaba Independent Committee
referred to herein shall be made by majority vote.

Section 9.11 Further Assurances.

(a) Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall not constitute an assignment or transfer of any Transferred
Equities or Transferred Assets or any claim or right or any benefit arising
thereunder or resulting therefrom if an attempted assignment or transfer
thereof, without the consent of a third party, would constitute a breach or
other contravention thereof or would in any way adversely affect the rights of
the Purchaser thereto or thereunder, and such consent has not been obtained on
or prior to the date of the applicable transfer. If, as of the date of the
applicable transfer, an attempted transfer or assignment of any such Transferred
Equities or Transferred Assets would be ineffective or would adversely affect
the rights of the Purchaser as a result of a failure to obtain any such consent
of a third party so that the Purchaser would not in fact receive all such
rights, the Purchaser and the Seller will use their respective reasonable best
efforts to (i) obtain such consent and (ii) enter into a mutually agreeable
arrangement under which the applicable Party would obtain the benefits and
assume the obligations and bear the burdens associated with such Transferred
Equities or Transferred Assets, as applicable.

 

- 59 -



--------------------------------------------------------------------------------

(b) Following an Issuance, in the event that, as a result of any change in Law
or any action taken by any Governmental Authority, the Seller or a Subsidiary
thereof is required to divest, or is prohibited from owning, any or all of the
Equity Securities of the Purchaser acquired by it pursuant to this Agreement,
then the Purchaser and the Seller shall, as soon as practicable, negotiate in
good faith and use their respective reasonable best efforts to agree on
contractual or other alternative arrangements providing, to the extent permitted
by applicable Law, the Seller with economic rights and other rights and benefits
equivalent to the rights and benefits of ownership of the Equity Securities of
the Purchaser that the Seller or its Subsidiary is required to divest or is
prohibited from owning. Such contractual or alternative arrangements may
include, to the extent agreed by the Purchaser and the Seller in good faith,
profit sharing, mandatory liquidity event payments and other arrangements
similar to those provided for in the Framework Agreement.

(c) If Issuances resulting, in the aggregate, in an Issuance Percentage of 100%
do not occur prior to the Purchaser Qualified IPO, but no Liquidity Event
Payment is payable under Section 2.5(a), then (i) the Purchaser shall not permit
in connection with any Post-QIPO Issuance Event any Issuance resulting, in the
aggregate, in Seller having Beneficial Ownership of 30% or more of the aggregate
Ownership Interests in Purchaser absent the prior written consent of the Seller,
(ii) if the foregoing clause (i) prevents the Issuance Percentage from reaching
100%, the Parties shall discuss in good faith a process for effecting Issuances
resulting, in the aggregate, in an Issuance Percentage of 100% without
triggering a mandatory tender offer under the Laws of the PRC and (iii) the
Parties shall ensure that any Post-QIPO Issuance complies with applicable Laws.

Section 9.12 Dividends. Prior to the occurrence of Issuances resulting, in the
aggregate, in an Issuance Percentage of 100%, neither Purchaser nor any
non-wholly owned Subsidiary of Purchaser shall declare or pay any dividends, or
repurchase or redeem any Equity Securities, without the consent of the Alibaba
Independent Committee.

Section 9.13 Further Covenants.

(a) Maintenance of Existence; Compliance. Until the earlier of: (a) the date on
which the Issuance Percentage is 100% and (b) the Secured Obligations are
satisfied and discharged in full, each of Purchaser, Alipay and IPCo shall, and
JM, JT and PMH shall cause Purchaser, Alipay and IPCo to, take all reasonable
action to (i) preserve, renew and keep in full force and effect its
organizational existence, (ii) maintain all rights, privileges, business
licenses, and franchises, and comply with all Contracts, in each case as is
necessary or desirable in the normal conduct of its business, and (iii) comply
in all material respects with all Laws and judgments, orders and decrees of any
Governmental Authority.

 

- 60 -



--------------------------------------------------------------------------------

(b) Further Assurances. Until the earlier of: (a) the date on which the Issuance
Percentage is 100% and (b) the Secured Obligations are satisfied and discharged
in full, each of Purchaser, Alipay, IPCo, JM, JT and PMH agree, that from time
to time, at his or its expense, he or it shall promptly execute and deliver, and
JM, JT and PMH shall cause Purchaser, Alipay and IPCo to execute and deliver,
all further instruments and documents, and take all further action, that may be
reasonably necessary, or that Alibaba, Softbank or Yahoo may reasonably request,
in order to perfect and protect the security interest granted, ensure the
continued perfection of, purported or intended to be granted in favor of Alibaba
pursuant to the Amended IPCo Security Documents or to enable Alibaba to exercise
and enforce its rights and remedies thereunder with respect to any Collateral.

ARTICLE X

TERMINATION

Section 10.1 Termination of Transactions. The provisions of this Agreement
relating to (and only to the extent relating to) the consummation of the
Transactions may be terminated at any time prior to the Closing:

(a) by mutual written consent of the Seller and the Purchaser;

(b) by either the Seller or the Purchaser if any court of competent jurisdiction
shall have issued an Order, decree or ruling or taken any other action
restraining, enjoining, making illegal or otherwise prohibiting the consummation
of any of the Transactions and such Order, decree, ruling or other action shall
have become final and nonappealable; provided, that the Party so requesting
termination shall have used its reasonable best efforts in accordance with
Section 7.2(a) to have such Order, decree, ruling or other action vacated;

(c) by the Purchaser in the event of a failure of the Seller’s representations,
as set forth in Article IV (other than Section 4.7), to be true and correct or a
material breach by the Seller or a Seller Party of its obligations or agreements
hereunder, in each case that would cause a condition set forth in Section 8.1 or
Section 8.3 not to be satisfied, which failure or breach remains uncured for
sixty (60) days following written notice thereof by the Purchaser to the Seller;

(d) by the Seller in the event of a failure of the Purchaser’s representations,
as set forth in Article V (other than Section 5.5) or the Management Holdcos’
representations, as set forth in Article VI (other than Section 6.5), to be true
and correct or a material breach by the Purchaser of its obligations or
agreements hereunder, in each case that would cause a condition set forth in
Section 8.1 or Section 8.2 not to be satisfied, which failure or breach remains
uncured for sixty (60) days following written notice thereof by the Seller to
the Purchaser; or

(e) by either the Seller or the Purchaser if the Closing has not occurred by the
180th day following the date hereof; provided, that the Party so requesting
termination shall not have breached any provision of this Agreement in a manner
that primarily caused the failure of the Closing to occur by such date.

 

- 61 -



--------------------------------------------------------------------------------

The Party seeking to terminate such provisions of this Agreement pursuant to
this Section 10.1 (other than Section 10.1(a)) shall give prompt written notice
of such termination to each other Party.

Section 10.2 Effect of Termination. In the event of termination of certain
provisions of this Agreement as provided in Section 10.1, such provisions of
this Agreement shall forthwith become void and there shall be no Liability on
the part of any Party with respect thereto. The remaining provisions of this
Agreement shall remain in full force and effect.

ARTICLE XI

INDEMNIFICATION

Section 11.1 Indemnification by the Seller. The Seller shall save, defend,
indemnify and hold harmless the Purchaser and its respective officers,
directors, employees, agents, successors and assigns from and against any and
all losses, damages, Liabilities, deficiencies, claims, interest, awards,
judgments, penalties, costs and expenses (including reasonable attorneys’ fees,
costs and other out-of-pocket expenses incurred in investigating, preparing or
defending the foregoing) (hereinafter, collectively, “Losses”) to the extent
arising out of or resulting from (i) any failure of any representation or
warranty set forth in Article IV (other than Sections 4.3(a) and 4.7) to be true
and correct as of the date hereof and as of the date of the Closing as if made
on such date (unless made as of a specified date, in which case, as of such
date), or (ii) any breach of or failure to perform or comply with the covenants
or agreements of the Seller Parties contained in this Agreement. In the event of
any failure of any representation or warranty set forth in Section 4.7 to be
true and correct as of the date hereof and as of the date of the Closing as if
made on such date, the Purchaser shall, upon request by the Seller, transfer to
the Seller for no additional consideration any assets identified by the Seller
that cause such representation or warranty to not be so true and correct, and
such obligation of the Purchaser shall be the Seller’s sole and exclusive remedy
with respect to such failure.

Section 11.2 Indemnification by the Purchaser. The Purchaser shall save, defend,
indemnify and hold harmless each of the Seller Parties, their Affiliates and
their respective officers, directors, employees, agents, successors and assigns
from and against any and all Losses to the extent arising out of or resulting
from (i) any failure of any representation or warranty set forth in Article V
(other than Section 5.5) to be true and correct as of the date hereof and as of
the date of the Closing as if made on such date (unless made as of a specified
date, in which case, as of such date), or (ii) any breach of or failure to
perform or comply with the covenants or agreements of the Purchaser contained in
this Agreement.

Section 11.3 Indemnification by the Management Holdcos. The Management Holdcos,
jointly and severally, shall save, defend, indemnify and hold harmless each of
the Seller Parties, their Affiliates and their respective officers, directors,
employees, agents, successors and assigns from and against any and all Losses to
the extent arising out of or resulting from (i) any failure of any
representation or warranty set forth in Article VI (other than Section 6.4) to
be true and correct as of the date hereof and as of the date of the Closing as
if made on such date (unless made as of a specified date, in which case, as of
such date), or (ii) any breach of or failure to perform or comply with the
covenants or agreements of the Management Holdcos contained in this Agreement.

 

- 62 -



--------------------------------------------------------------------------------

Section 11.4 Procedures.

(a) In order for a Purchaser Indemnified Party or a Seller Indemnified Party
(each, an “Indemnified Party”) to be entitled to any indemnification provided
for under this Agreement as a result of a Loss or a claim or demand made by any
third Person against the Indemnified Party (a “Third-Party Claim”), such
Indemnified Party shall deliver notice thereof to the Seller or the Purchaser,
as the case may be, (the “Indemnifying Party”), promptly after receipt by such
Indemnified Party of written notice of the Third-Party Claim, describing in
reasonable detail the facts giving rise to any claim for indemnification
hereunder, the amount or method of computation of the amount of such claim (if
known) and such other information with respect thereto as the Indemnifying Party
may reasonably request. The failure to provide such notice, however, shall not
release the Indemnifying Party from any of its obligations under this Article
XI, except to the extent that the Indemnifying Party is actually prejudiced by
such failure.

(b) An Indemnifying Party shall have the right, upon written notice to the
Indemnified Party within thirty (30) days after receipt of notice from the
Indemnified Party of the commencement of such Third-Party Claim, to assume the
defense thereof at the expense of the Indemnifying Party with counsel selected
by the Indemnifying Party and reasonably satisfactory to the Indemnified Party.
If the Indemnifying Party assumes the defense of such Third-Party Claim, the
Indemnified Party shall have the right to employ separate counsel and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnified Party; provided, that, if, in the
reasonable opinion of counsel for the Indemnified Party, there is a conflict of
interest between the Indemnified Party and the Indemnifying Party, the
Indemnifying Party shall be responsible for the reasonable fees and expenses of
one counsel to such Indemnified Party in connection with such defense. If the
Indemnifying Party assumes the defense of any Third-Party Claim, the Indemnified
Party shall reasonably cooperate with the Indemnifying Party in such defense and
make available to the Indemnifying Party such witnesses, pertinent records,
materials and information in the Indemnified Party’s possession or under the
Indemnified Party’s control relating thereto as is reasonably required by the
Indemnifying Party. If the Indemnifying Party assumes the defense of any
Third-Party Claim, the Indemnifying Party shall not settle, compromise or
discharge such Third-Party Claim without the prior written consent of the
Indemnified Party, unless such settlement, compromise or discharge of such
Third-Party Claim by its terms obligates the Indemnifying Party to pay the full
amount of the Liability in connection with such Third-Party Claim, and releases
the Indemnified Party completely in connection with such Third-Party Claim.
Whether or not the Indemnifying Party assumes the defense of a Third-Party
Claim, the Indemnified Party shall not admit any Liability with respect to, or
settle, compromise or discharge, or offer to settle, compromise or discharge,
such Third-Party Claim without the Indemnifying Party’s prior written consent.

 

- 63 -



--------------------------------------------------------------------------------

(c) In the event any Indemnified Party should have a claim against an
Indemnifying Party hereunder that does not involve a Third-Party Claim being
asserted against or sought to be collected from such Indemnified Party, the
Indemnified Party shall deliver notice of such claim promptly to the
Indemnifying Party, describing in reasonable detail the facts giving rise to any
claim for indemnification hereunder, the amount or method of computation of the
amount of such claim (if known) and such other information with respect thereto
as the Indemnifying Party may reasonably request. The failure to provide such
notice, however, shall not release the Indemnifying Party from any of its
obligations under this Article XI except to the extent that the Indemnifying
Party is prejudiced by such failure. The Indemnified Party shall reasonably
cooperate and assist the Indemnifying Party in determining the validity of any
claim for indemnity by the Indemnified Party and in otherwise resolving such
matters. Such assistance and cooperation shall include providing reasonable
access to and copies of information, records and documents relating to such
matters, furnishing employees to assist in the investigation, defense and
resolution of such matters and providing legal and business assistance with
respect to such matters, in each case, to the extent reasonably required by the
Indemnifying Party.

Section 11.5 Limits on Indemnification and Liability.

(a) The Purchaser and the Seller Parties shall, or shall cause the applicable
Indemnified Party to, use reasonable efforts to seek full recovery under all
insurance policies covering any Loss to the same extent as they would if such
Loss were not subject to indemnification hereunder.

(b) No Party shall have any liability under any provision of this Agreement for
any punitive, incidental, consequential, special or indirect damages, including
business interruption, diminution of value, loss of future revenue, profits or
income, or loss of business reputation or opportunity relating to the breach or
alleged breach of this Agreement.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Notices. All notices and other communications hereunder shall be in
writing, shall be made by personal delivery, internationally recognized courier
service, facsimile or electronic mail and shall be deemed received (i) on the
date of delivery if delivered personally, (ii) on the date of confirmation of
receipt if delivered by an internationally recognized courier service (or the
first Business Day following such receipt if (a) the date is not a Business Day
or (b) receipt occurs after 5:00 p.m., local time of the recipient) or (iii) on
the date of receipt of transmission by facsimile or electronic mail (or the
first Business Day following such receipt if (a) the date is not a Business Day
or (b) receipt occurs after 5:00 p.m., local time of the recipient), to the
Parties at the following addresses, facsimile numbers or email addresses (or at
such other address, facsimile number or email address for a Party as shall be
specified by like notice):

 

- 64 -



--------------------------------------------------------------------------------

To the Seller or any of the Seller Parties:

 

c/o Alibaba Group Services Limited

26th Floor, Tower One

Times Square

1 Matheson Street

Causeway Bay

Hong Kong

Attention:    General Counsel Facsimile No.:    +852 2215 5200 Email:   
legalnotice@hk.alibaba-inc.com

with a copy (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

United States

Attention:    Mark Gordon    DongJu Song Facsimile No.:    +1 212 403 2000
Email:    mgordon@wlrk.com    dsong@wlrk.com

and

 

Morrison & Foerster

Shin-Marunouchi Building, 29th Floor

5-1, Marunouchi 1-Chome

Tokyo, 100-6529

Japan

Attention:    Kenneth A. Siegel Facsimile No.:    +81 3 3214 6512 Email:   
ksiegel@mofo.com   

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

United States

Attention:    Marc R. Packer Facsimile No.:    +1 212 735 2000 Email:   
marc.packer@skadden.com

 

- 65 -



--------------------------------------------------------------------------------

To the Purchaser:

 

22F Block B

Huanglong Times Plaza

No. 18 Wantang Road

Hangzhou, 310099

People’s Republic of China

Attention:    Head of Legal Facsimile No.:    +(86571) 8656 2095 Email:   
legalnotice@alipay.com

with a copy (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

United States

Attention:    Mark Gordon    DongJu Song Facsimile No:    +1 212 403 2000 Email:
   mgordon@wlrk.com    dsong@wlrk.com

Section 12.2 Amendment; Waiver; Etc.

(a) Any provision of this Agreement may be amended, waived or modified if, and
only if, such amendment, waiver or modification is in writing and signed, (x) in
the case of an amendment or waiver of any provision of Article II, Section 9.9
or this Section 12.2 of this Agreement or of any provision that by its terms
requires or contemplates the approval of or otherwise refers to the Alibaba
Independent Committee, by the Purchaser, by the Seller after obtaining consent
of the Alibaba Independent Committee, and by SoftBank, (y) in the case of an
amendment of any other provision of this Agreement, by (i) the Purchaser and the
Seller and (ii) any Party other than the Purchaser and the Seller Parties that
is adversely and directly affected by such amendment, or (z) in the case of a
waiver of any other provision of this Agreement, by the Party against whom the
waiver is to be effective. Furthermore, the Parties shall not, and shall not
permit any of their respective Subsidiaries party to any SME Loan Know-How
License Agreement to, amend, waive or modify any provision of Article 3 or
Appendix 2 of such SME Loan Know-How License Agreement without the prior written
consent of the Alibaba Independent Committee and SoftBank. No failure or delay
by any Party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

(b) All material actions, consents, determinations, and approvals, including in
connection with amendments and waivers under Section 12.2(a), to be taken or
made by the Seller or its controlled Affiliates under or in connection with any
Transaction Document (other than any such matters that require the approval of
the Alibaba Independent Committee) shall be taken or made solely with prior
approval of the Seller Audit Committee or any person to whom the Seller Audit
Committee delegates such matters.

 

- 66 -



--------------------------------------------------------------------------------

Section 12.3 Assignment. With the exception of the right of first refusal held
by the Seller pursuant to Section 9.7(b), no Party to this Agreement may assign
any of its rights or obligations under this Agreement without the prior written
consent of the Purchaser and the Seller; provided that the assignor shall remain
liable for its obligations under this Agreement. Any assignment without such
prior written consent shall be null and void.

Section 12.4 Entire Agreement. This Agreement (including all Schedules and
Exhibits), the Disclosure Letters and the other Transaction Documents contain
the entire agreement among the Parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters. To the extent there is any inconsistency
between (i) a provision of another Transaction Document and (ii) a provision of
this Agreement that is more specific or detailed with respect to the subject
matter of such other Transaction Document, then the provision of this Agreement
shall govern and control. Otherwise, the provision of the other Transaction
Document shall govern. In the case of any other inconsistency between this
Agreement and any other Transaction Document, this Agreement shall govern.

Section 12.5 Parties in Interest. This Agreement shall inure to the benefit of
and be binding upon the Parties and their respective successors and permitted
assigns in accordance with this Agreement. Nothing in this Agreement, express or
implied, is intended to confer upon any Person other than the Parties, or their
successors or permitted assigns, any rights or remedies under or by reason of
this Agreement. The Management Holdcos shall be parties to this Agreement solely
with respect to Article VI, this Article XII, and Sections 4.2, 5.2, 7.1, 7.2,
8.2(a), 9.1(a)(ii), 9.5, 9.7, 9.9(d), 10.01, 11.3 and 11.4. PMH shall be party
to this Agreement solely with respect to this Article XII and Section 9.13.

Section 12.6 Expenses. Except as otherwise expressly provided in this Agreement,
all costs and expenses incurred by the Parties in connection with the
negotiation and execution of the Transaction Documents shall be borne by the
Person incurring such expenses.

Section 12.7 Governing Laws; Jurisdiction. THIS AGREEMENT IS MADE UNDER, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND, TO THE EXTENT POSSIBLE,
ALL OTHER TRANSACTION DOCUMENTS SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

Section 12.8 Arbitration.

(a) Any dispute, controversy or claim arising out of, relating to, or in
connection with this Agreement and/or the other Transaction Documents, or the
transactions contemplated hereby or thereby, or the breach, termination or
validity hereof or thereof, shall be finally settled exclusively by arbitration.
The arbitration shall be administered by, and conducted in accordance with the
rules of the International Chamber of Commerce (the “ICC”) in effect at the time
of the arbitration, except as they may be modified by mutual agreement of the
parties. The seat of the arbitration shall be Singapore; provided, that the
arbitrators may hold hearings in such other locations as the arbitrators
determine to be most convenient and efficient for all of the parties to such
arbitration under the circumstances. The arbitration shall be conducted in the
English language.

 

- 67 -



--------------------------------------------------------------------------------

(b) The arbitration shall be conducted by three (3) arbitrators. The Party (or
the Parties, acting jointly, if there is more than one (1)) initiating
arbitration (the “Claimant”) shall appoint an arbitrator in its request for
arbitration (the “Request”). The other Party (or the other Parties, acting
jointly, if there is more than one (1)) to the arbitration (the “Respondent”)
shall appoint an arbitrator within thirty (30) days of receipt of the Request
and shall notify the Claimant of such appointment in writing. If, within thirty
(30) days of receipt of the Request by the Respondent, either Party has not
appointed an arbitrator, then that arbitrator shall be appointed by the ICC. The
first two (2) arbitrators appointed in accordance with this provision shall
appoint a third arbitrator within thirty (30) days after the Respondent has
notified Claimant of the appointment of the Respondent’s arbitrator or, in the
event of a failure by a Party to appoint, within thirty (30) days after the ICC
has notified the Parties and any arbitrator already appointed of the appointment
of an arbitrator on behalf of the Party failing to appoint. When the third
(3rd) arbitrator has accepted the appointment, the two (2) arbitrators making
the appointment shall promptly notify the Parties of the appointment. If the
first two arbitrators appointed fail to appoint a third arbitrator or so to
notify the Parties within the time period prescribed above, then the ICC shall
appoint the third (3rd) arbitrator and shall promptly notify the Parties of the
appointment. The third (3rd) arbitrator shall act as chair of the tribunal.

(c) The arbitral award shall be in writing, state the reasons for the award, and
be final and binding on the parties. The award may include an award of costs,
including reasonable attorneys’ fees and disbursements. In addition to monetary
damages, the arbitral tribunal shall be empowered to award equitable relief,
including an injunction and specific performance of any obligation under this
Agreement. The arbitral tribunal is not empowered to award damages in excess of
compensatory damages, and each Party hereby irrevocably waives any right to
recover punitive, exemplary or similar damages with respect to any dispute,
except insofar as a claim is for indemnification for an award of punitive
damages awarded against a Party in an action brought against it by an
independent third party. The arbitral tribunal shall be authorized in its
discretion to grant pre-award and post-award interest at commercial rates. Any
costs, fees or Taxes incident to enforcing the award shall, to the maximum
extent permitted by Laws, be charged against the Party resisting such
enforcement. Judgment upon the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant Party or its
assets.

(d) In order to facilitate the comprehensive resolution of related disputes, and
upon request of any Party to the arbitration Proceeding, the arbitration
tribunal may, within ninety (90) days of its appointment, consolidate the
arbitration Proceeding with any other arbitration Proceeding involving any of
the Parties relating to the Transaction Documents. The arbitration tribunal
shall not consolidate such arbitrations unless it determines that (i) there are
issues of fact or law common to the Proceedings, so that a consolidated
Proceeding would be more efficient than separate Proceedings, and (ii) no Party
would be prejudiced as a result of such consolidation through undue delay or
otherwise. In the event of different rulings on this question by the arbitration
tribunal constituted hereunder and any tribunal constituted under these
Transaction Documents, the ruling of the tribunal constituted under this
Agreement shall govern, and that tribunal shall decide all disputes in the
consolidated Proceeding.

 

- 68 -



--------------------------------------------------------------------------------

(e) The Parties agree that the arbitration shall be kept confidential and that
the existence of the Proceeding and any element of it (including any pleadings,
briefs or other documents submitted or exchanged, any testimony or other oral
submissions, and any awards) shall not be disclosed beyond the tribunal, the
ICC, the parties, their counsel and any person necessary to the conduct of the
Proceeding, except as may be lawfully required in judicial Proceedings relating
to the arbitration or otherwise, or as required by NASDAQ rules or the rules of
any other quotation system or exchange on which the disclosing Party’s Equity
Securities are listed or applicable Law.

(f) The costs of arbitration shall be borne by the losing Party unless otherwise
determined by the arbitration award.

(g) All payments made pursuant to the arbitration decision or award and any
judgment entered thereon shall be made in U.S. Dollars (or, if a payment in U.S.
Dollars is not permitted by Law and if mutually agreed upon by the Parties, in
Renminbi), free from any deduction, offset or withholding for Taxes.

(h) Notwithstanding this Section 12.8 or any other provision to the contrary in
this Agreement, no Party shall be obligated to follow the foregoing arbitration
procedures where such Party intends to apply to any court of competent
jurisdiction for an interim injunction or similar equitable relief against any
other Party; provided, that there is no unreasonable delay in the prosecution of
that application. None of the Parties shall institute a proceeding in any court
or administrative agency to resolve a dispute arising out of, relating to or in
connection with this Agreement or the other Transaction Documents, except for a
court proceeding to compel arbitration or otherwise enforce this agreement to
arbitrate, to enforce an order or award of the arbitration tribunal or petition
for the provisional or emergency remedies provided for herein. The Parties waive
objection to venue and consent to the nonexclusive personal jurisdiction of the
courts of Singapore in any action to enforce this arbitration agreement, any
order or award of the arbitration tribunal or the provisional or emergency
remedies provided for herein. In any such permitted court action, the Parties
agree that delivery of the complaint or petition by international courier, with
proof of delivery, shall constitute valid and sufficient service, and they
individually and collectively waive any objection to such service.

Section 12.9 Severability. Each provision of this Agreement shall be deemed a
material and integral part hereof. Except as otherwise provided in this
paragraph, in the event of a final determination of invalidity, illegality or
unenforceability of any provision of this Agreement, the Parties shall negotiate
in good faith to amend this Agreement (and any other Transaction Documents, as
applicable) or to enter into new agreements to replace such invalid, illegal or
unenforceable provision(s) with valid, legal and enforceable provisions
providing the Parties with benefits, rights and obligations that are equivalent
in all material respects as provided by this Agreement (and any other
Transaction Documents, as applicable) as if the invalid, illegal or
unenforceable provision(s) had been valid, legal and enforceable. In the event
the Parties are not able to reach agreement on such amendments or new
agreements, then the arbitrators (pursuant to the procedures set forth in
Section 12.8) shall determine, as part of their arbitral award, such amendments
or new agreements such to provide the Parties with benefits, rights and
obligations that are equivalent in all material respect as provided by the
Agreement as if the stricken provision(s) had been valid, legal and enforceable.
No Party shall, or shall Permit any of its Related Parties or Representatives
to, directly or indirectly assert that any provision of any Transaction Document
is invalid, illegal or unenforceable.

 

- 69 -



--------------------------------------------------------------------------------

Section 12.10 Counterparts. This Agreement may be executed in two or more
counterparts and such counterparts may be delivered in electronic format
(including by email), all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties, it being
understood that all Parties need not sign the same counterpart.

Section 12.11 Rules of Construction. Each Party represents and acknowledges
that, in the negotiation and drafting of this Agreement and the other
instruments and documents required or contemplated hereby, it has been
represented by and has relied upon the advice of counsel of its choice. Each
Party hereby affirms that its counsel has had a substantial role in the drafting
and negotiation of this Agreement and such other instruments and documents.
Therefore, each Party agrees that no rule of construction to the effect that any
ambiguities are to be resolved against the drafter shall be employed in the
interpretation of this Agreement and such other instruments and documents and in
the event an ambiguity or question of intent or interpretation arises, the
Agreement shall be construed as if drafted jointly by the Parties.

[Remainder of Page Intentionally Left Blank]

 

- 70 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized as of the date first written
above.

 

ALIBABA GROUP HOLDING LIMITED By:   /s/ Timothy Alexander Steinert Name:  
Timothy Alexander Steinert Title:   Authorized Signatory

 

浙江蚂蚁小微金融服务集团有限公司

(Zhejiang Ant Small and Micro Financial Services Group Co., Ltd.)

By:   /s/ Peng Lei Name:   Peng Lei Title:   Legal Representative



--------------------------------------------------------------------------------

ALIBABA.COM CHINA LIMITED By:   /s/ Timothy Alexander Steinert Name:   Timothy
Alexander Steinert Title:   Authorized Signatory

 

浙江淘宝网络有限公司

(Zhejiang Taobao Network Co., Ltd.)

By:   /s/ Lu Zhaoxi Name:   Lu Zhaoxi Title:   Legal Representative

 

杭州阿里创业投资有限公司

(Hangzhou Ali Venture Capital Co., Ltd.)

By:   /s/ Jack Ma Yun Name:   Jack Ma Yun Title:   Legal Representative

 

SILVERWORLD TECHNOLOGY

LIMITED

By:   /s/ Timothy Alexander Steinert Name:   Timothy Alexander Steinert Title:  
Authorized Signatory



--------------------------------------------------------------------------------

SOFTBANK CORP. By:   /s/ Masayoshi Son Name:   Masayoshi Son Title:   Chairman
and CEO

 

YAHOO! INC. By:   /s/ Marissa Mayer Name:   Marissa Mayer Title:   President and
CEO



--------------------------------------------------------------------------------

支付宝（中国）网络技术有限公司 (Alipay.com Co., Ltd.) By:   /s/ Peng Lei Name:   Peng Lei
Title:   Legal Representative

 

APN LTD. By:   /s/ Joseph Chung Tsai Name:   Joseph Chung Tsai Title:   Director

 

/s/ Jack Ma Yun JACK MA YUN

 

/s/ Xie Shihuang XIE SHIHUANG

 

/s/ Joseph Chung Tsai JOSEPH CHUNG TSAI



--------------------------------------------------------------------------------

杭州君澳股权投资合伙企业(有限合伙)

(Hangzhou Junao Equity Investment

Partnership (Limited Partnership))

By:   /s/ Jack Ma Yun Name:   Jack Ma Yun Title:   Authorized Representative of
Executive Partner

 

杭州君瀚股权投资合伙企业 (有限合伙)

(Hangzhou Junhan Equity Investment

Partnership (Limited Partnership))

By:   /s/ Jack Ma Yun Name:   Jack Ma Yun Title:   Authorized Representative of
Executive Partner



--------------------------------------------------------------------------------

PMH HOLDING LIMITED By:   /s/ Joseph Chung Tsai Name:   Joseph Chung Tsai Title:
  Director